Exhibit 10.1

LEASE AGREEMENT

THIS LEASE AGREEMENT is made as of this 1st day of September, 2006, between
ARE-PA REGION NO. 6, LLC, a Delaware limited liability company (“Landlord”), and
AUXILIUM PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).

BASIC LEASE PROVISIONS

 

Address:    102 Witmer Road, Horsham, Pennsylvania 19044-2211 Premises:    That
portion of the Project, containing approximately 50,000 rentable square feet, as
shown on Exhibit A, together with the Building Infrastructure (as defined
below). Project:    The real property on which the building (the “Building”) and
the Premises are located, together with all improvements thereon and
appurtenances thereto as described on Exhibit B.

Base Rent: $166,666.67, per month

Rentable Area of Project: 50,000 sq. ft.

Security Deposit: $1,900,000

Rentable Area of Premises: 50,000 sq. ft.

Tenant’s Share of Operating Expenses: 100%

Target Commencement Date: September 1, 2006

Rent Commencement Date: 90 days after the Commencement Date

 

Rent Adjustment Percentage:    3.5% (for Base Term)    4.0% (Extension Term)

 

Base Term:    Beginning on the Commencement Date and ending 120 months from the
first day of the first full month following the Rent Commencement Date
Permitted Use:    research and development laboratory, manufacturing, and
related office and other related uses consistent with the character of the
Project and otherwise in compliance with the provisions of Section 7 hereof.

 

Address for Rent Payment:    Landlord’s Notice Address:

385 E. Colorado Blvd., Suite 299

Pasadena, California 91101

Attention: Accounts Receivable

  

385 E. Colorado Blvd., Suite 299

Pasadena, California 91101

Attention: Corporate Secretary

Tenant’s Notice Address:   

Auxilium Pharmaceuticals, Inc.

Attention: General Counsel

40 Valley Stream Parkway

Malvern, Pennsylvania 19355

  

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

 

x EXHIBIT A - PREMISES DESCRIPTION    x EXHIBIT B - DESCRIPTION OF PROJECT x
EXHIBIT C - WORK LETTER    x EXHIBIT D - COMMENCEMENT DATE x EXHIBIT E - RULES
AND REGULATIONS    x EXHIBIT F - TENANT’S PERSONAL PROPERTY x EXHIBIT G -
BUILDING INFRASTRUCTURE    x EXHIBIT H - CONSENT TO PROPERTY ACCESS AGREEMENTS



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 2

 

1. Lease of Premises. Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord.

2. Delivery; Acceptance of Premises; Commencement Date. Landlord has contracted
to purchase the Property from Neose Technologies, Inc., a Delaware corporation
(“Neose”), pursuant to the terms and conditions of a Purchase and Sale Agreement
and Joint Escrow Instructions dated September 1, 2006 (“Landlord/Neose PSA”).
Under the Landlord/Neose PSA, Landlord is to close thereunder and acquire fee
title to the Property on or about the Target Commencement Date. As a result,
Landlord shall make the Premises available to Tenant for Tenant’s Work under the
Work Letter at such time (if any) that Landlord acquires title to the Property
and Tenant’s delivery of evidence of the insurance required hereby and by the
Work Letter (“Delivery” or “Deliver”). If Landlord fails or is unable to Deliver
the Premises (including a failure or inability of closing to occur under the
Landlord/Neose PSA for any reason whatsoever), Landlord shall not be liable to
Tenant for any loss or damage whatsoever resulting therefrom, and this Lease
shall not be void or voidable except as provided herein. If Landlord does not
Deliver the Premises within 30 days of the Target Commencement Date for any
reason other than Force Majeure Delays, this Lease may be terminated by Landlord
or Tenant by written notice to the other, and if so terminated by either:
(a) the Security Deposit and the first month’s Base Rent shall be returned to
Tenant in full, and (b) neither Landlord nor Tenant shall have any further
rights, duties, obligations, or liabilities under this Lease, except with
respect to provisions which expressly survive termination of this Lease. As used
herein, the terms “Tenants’ Work” and “Force Majeure Delays” shall have the
meanings set forth for such terms in the Work Letter. If neither Landlord nor
Tenant elects to void this Lease within 5 business days of the lapse of such 30
day period, such right to void this Lease shall be waived and this Lease shall
remain in full force and effect.

The “Commencement Date” shall be the date on which Landlord closes under the
Landlord/Neose PSA and acquires fee title to the Property. The “Rent
Commencement Date” shall be the date that is 90 days after the Commencement
Date. Landlord shall notify Tenant in writing of the Commencement Date and,
within 10 business days thereafter, Landlord and Tenant shall execute and
deliver a written acknowledgment of the Commencement Date, the Rent Commencement
Date, and the expiration date of the Term when such are established in the form
of the “Acknowledgement of Commencement Date” attached to this Lease as Exhibit
D; provided, however, Tenant’s failure to execute and deliver such
acknowledgment shall not affect Landlord’s rights hereunder. The “Term” of this
Lease shall be the Base Term, as defined above in the Basic Lease Provisions and
any Extension Terms that Tenant may elect pursuant to Section 39 hereof.

Except as set forth in the Work Letter, if applicable: (i) Tenant shall accept
the Premises in their condition as of the Commencement Date, subject to all
applicable Legal Requirements (as defined in Section 7 hereof); (ii) Landlord
shall have no obligation for any defects in the Premises; and (iii) Tenant’s
taking possession of the Premises shall be conclusive evidence that Tenant
accepts the Premises and that the Premises were in good condition at the time
possession was taken.

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Premises or the Project, and/or the suitability of the
Premises or the Project for the conduct of Tenant’s business, and Tenant waives
any implied warranty that the Premises or the Project are suitable for the
Permitted Use. This Lease constitutes the complete agreement of Landlord and
Tenant with respect to the subject matter hereof and supersedes any and all
prior representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein. Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein. WITHOUT LIMITING THE FOREGOING, LANDLORD MAKES
NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO THE BUILDING
INFRASTRUCTURE, EITHER AS TO ITS MERCHANTABILITY, FITNESS FOR USE, DESIGN, OR
CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, AS TO COMPLIANCE WITH
LEGAL REQUIREMENTS, AS TO QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT
OR PATENT, OR AS TO LANDLORD’S TITLE THERETO OR OTHERWISE, IT BEING AGREED THAT
TENANT IS TO BEAR ALL SUCH RISKS.



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 3

 

3. Rent.

(a) Base Rent. The first month’s Base Rent and the Security Deposit shall be due
and payable on delivery of an executed copy of this Lease to Landlord. Tenant
shall pay to Landlord in advance, without demand, abatement, deduction or
set-off, monthly installments of Base Rent on the first day of each calendar
month during the Term hereof after the Rent Commencement Date, in lawful money
of the United States of America, at the office of Landlord for payment of Rent
set forth above, or to such other person or at such other place as Landlord may
from time to time designate in writing. Payments of Base Rent for any fractional
calendar month shall be prorated. The obligation of Tenant to pay Base Rent and
other sums to Landlord and the obligations of Landlord under this Lease are
independent obligations. Tenant shall have no right at any time to abate,
reduce, or set-off any Rent (as defined in Section 5) due hereunder except for
any abatement as may be expressly provided in this Lease.

(b) Additional Rent. In addition to Base Rent, Tenant agrees to pay to Landlord
as additional rent (“Additional Rent”): (i) Tenant’s Share of “Operating
Expenses” (as defined in Section 5), and (ii) any and all other amounts Tenant
assumes or agrees to pay under the provisions of this Lease, including, without
limitation, any and all other sums that may become due by reason of any default
of Tenant or failure to comply with the agreements, terms, covenants and
conditions of this Lease to be performed by Tenant, after any applicable notice
and cure period.

4. Base Rent Adjustments. Base Rent shall be increased: (i) pursuant to the
terms and conditions of Section 4 of the Work Letter relating to the Initial
Tenant Improvement Allowance and Additional Tenant Improvement Allowance elected
to be used by Tenant thereunder, and (ii) on each anniversary of the first day
of the first full month during the Term of this Lease (each an “Adjustment
Date”) by multiplying the Base Rent payable immediately before such Adjustment
Date by the Rent Adjustment Percentage and adding the resulting amount to the
Base Rent payable immediately before such Adjustment Date; provided, however,
that in no event shall the amount of the TI Allowance be included in the Base
Rent for purposes of calculating the annual increases in the Base Rent under
this Section 4. Base Rent, as so adjusted, shall thereafter be due as provided
herein. Base Rent adjustments for any fractional calendar month shall be
prorated.

5. Operating Expense Payments. Landlord shall deliver to Tenant a written
estimate of Operating Expenses for each calendar year during the Term (the
“Annual Estimate”), which may be revised by Landlord from time to time during
such calendar year. During each month of the Term, on the same date that Base
Rent is due, Tenant shall pay Landlord an amount equal to 1/12th of Tenant’s
Share of the Annual Estimate. Payments for any fractional calendar month shall
be prorated.

The Rent provided for under this Lease is intended to provide Landlord with an
absolutely “net” return on its ownership of the Project, free of all costs of
operating, owning, maintaining, and repairing the Project, and without any
obligation for Landlord to provide any services to Tenant or with respect to the
Project. Accordingly, the term “Operating Expenses” means the following costs
and expenses incurred or accrued each calendar year by Landlord with respect to
the Project:

 

  (a) Taxes (as defined in Section 9);

 

  (b) Landlord’s insurance premiums as set forth in this Lease;

 

  (c) Management fee (which shall not exceed 1.5% of the then applicable Base
Rent [for purposes of this clause (c), the applicable Base Rent shall not
include the amount of the TI Allowance]); and

 

  (d)

Any other cost or expense that Landlord may incur or be subject to in connection
with the management, maintenance, operation, repair, replacement, and/or capital
improvements



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 4

 

 

of or to the Project, including, but not limited to, costs incurred or related
to any Legal Requirements; provided, however, that the provisions of this clause
(d) do not, and are not intended to, expand or enlarge Landlord’s rights and
obligations under this Lease.

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail: (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year. If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant. If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement, except
that after the expiration, or earlier termination of the Term or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord.

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 90 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor. If, during such 90 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord’s statement of Tenant’s Share of
Operating Expenses, Landlord will provide Tenant with access to Landlord’s books
and records relating to the operation of the Project and such information as
Landlord reasonably determines to be responsive to Tenant’s questions (the
“Expense Information”). If after Tenant’s review of such Expense Information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Share of Operating
Expenses, then Tenant shall have the right to have an independent public
accounting firm selected by Tenant from among the 5 largest in the United
States, working pursuant to a fee arrangement other than a contingent fee (at
Tenant’s sole cost and expense) and approved by Landlord (which approval shall
not be unreasonably withheld or delayed), audit and/or review the Expense
Information for the year in question (the “Independent Review”). The results of
any such Independent Review shall be binding on Landlord and Tenant. If the
Independent Review shows that the payments actually made by Tenant with respect
to Operating Expenses for the calendar year in question exceeded Tenant’s Share
of Operating Expenses for such calendar year, Landlord shall at Landlord’s
option either (i) credit the excess amount to the next succeeding installments
of estimated Operating Expenses or (ii) pay the excess to Tenant within 30 days
after delivery of such statement, except that after the expiration or earlier
termination of this Lease or if Tenant is delinquent in its obligation to pay
Rent, Landlord shall pay the excess to Tenant after deducting all other amounts
due Landlord. If the Independent Review shows that Tenant’s payments with
respect to Operating Expenses for such calendar year were less than Tenant’s
Share of Operating Expenses for the calendar year, Tenant shall pay the
deficiency to Landlord within 30 days after delivery of such statement. If the
Independent Review shows that Tenant has overpaid with respect to Operating
Expenses by more than 4% then Landlord shall reimburse Tenant for all costs
incurred by Tenant for the Independent Review. Operating Expenses for the
calendar years in which Tenant’s obligation to share therein begins and ends
shall be prorated.

“Tenant’s Share” shall be the percentage set forth in the Basic Lease Provisions
as Tenant’s Share. Base Rent, Tenant’s Share of Operating Expenses and all other
amounts payable by Tenant to Landlord hereunder are collectively referred to
herein as “Rent.”

6. Security Deposit. Tenant shall deposit with Landlord, upon delivery of an
executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s obligations hereunder in the
amount set forth in the Basic Lease Provisions, which Security Deposit shall be
in the form of an unconditional and irrevocable letter of credit (the “Letter of
Credit”): (i) in form and substance reasonably satisfactory to Landlord,
(ii) naming Landlord as beneficiary, (iii) expressly allowing Landlord to draw
upon it at any time from time to time by delivering to the issuer notice that
Landlord is entitled to draw thereunder, (iv) issued by an FDIC-insured
financial institution reasonably satisfactory to Landlord (“Bank”), and
(v) redeemable by presentation of a sight draft in the state of Landlord’s
choice. The Letter of Credit shall be maintained in effect, whether through
renewal or



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 5

 

extension, for the period commencing on the Commencement Date and continuing
until the expiration of the Term, and Tenant shall deliver a new Letter of
Credit or certificate of renewal or extension to Landlord at least 60 days
before the expiration of the Letter of Credit then held by Landlord, without any
action whatsoever on the part of Landlord. If Tenant does not provide Landlord
with a substitute Letter of Credit complying with all of the requirements hereof
at least 10 days before the stated expiration date of any then current Letter of
Credit, Landlord shall have the right to draw the full amount of the current
Letter of Credit and hold the funds drawn in cash without obligation for
interest thereon as the Security Deposit. The Security Deposit shall be held by
Landlord as security for the performance of Tenant’s obligations under this
Lease. The Security Deposit is not an advance rental deposit or a measure of
Landlord’s damages in case of Tenant’s default. Upon each occurrence of a
Default (as defined in Section 20), Landlord may use all or any part of the
Security Deposit to pay delinquent payments due under this Lease, and the cost
of any documented damage, injury, expense or liability caused by such Default,
without prejudice to any other remedy provided herein or provided by law. Upon
any such use of all or any portion of the Security Deposit, Tenant shall pay
Landlord on demand the amount that will restore the Security Deposit to the
amount set forth in the Basic Lease Provisions. Tenant hereby waives the
provisions of any law, now or hereafter in force, which provide that Landlord
may claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of Rent, to repair damage caused by Tenant or to clean
the Premises, it being agreed that Landlord may, in addition, claim those sums
reasonably necessary to compensate Landlord for any other loss or damage,
foreseeable or unforeseeable, caused by the act or omission of Tenant or any
officer, employee, agent or invitee of Tenant. Upon bankruptcy or other
debtor-creditor proceedings against Tenant, the Security Deposit shall be deemed
to be applied first to the payment of Rent and other charges due Landlord for
periods prior to the filing of such proceedings. Upon any such use of all or any
portion of the Security Deposit, Tenant shall, within 5 days after demand from
Landlord, restore the Security Deposit to its original amount. If Tenant shall
fully perform every provision of this Lease to be performed by Tenant, the
Security Deposit, or any balance thereof (i.e., after deducting therefrom all
amounts to which Landlord is entitled under the provisions of this Lease), shall
be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder) within 90 days after the expiration or earlier
termination of this Lease.

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein. Upon such transfer to such transferee or the return
of the Security Deposit to Tenant, Landlord shall have no further obligation
with respect to the Security Deposit, and Tenant’s right to the return of the
Security Deposit shall apply solely against Landlord’s transferee. The Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Landlord’s obligation respecting the Security Deposit
is that of a debtor, not a trustee, and no interest shall accrue thereon.

Tenant shall not, without the prior written consent of Landlord, which consent
shall not be unreasonably withheld, replace the Letter of Credit with a new
Letter of Credit from another Bank. If Tenant desires to replace the Letter of
Credit, the replacement Letter of Credit shall be subject to all the terms and
conditions of this Section 6. In connection with any such replacement of the
Letter of Credit by Tenant, Tenant shall, at its sole cost and expense, execute
and submit to the Bank such applications, documents and instruments as may be
necessary to effectuate such replacement, and Tenant shall be responsible for
paying the Bank’s transfer and processing fees in connection therewith.

If at any time during the Term of this Lease Tenant meets or exceeds the
requirements listed below (collectively, the “Reduction Requirements” and each a
“Reduction Requirement”), then the Security Deposit shall be reduced to an
amount equal to $1,000,000 (the “Reduced Security Deposit”). The Reduction
Requirements are: (i) Tenant’s stock shall be listed on either the New York
Stock Exchange or the NASDAQ stock market, (ii) Tenant’s publicly traded common
stock shall have achieved a market value of at least $400,000,000, and
(iii) Tenant has achieved positive cash flow for four (4) consecutive quarters.
For purposes of this paragraph, “positive cash flow” means that, based on
financial statements delivered to Landlord that shall have been prepared in
accordance with generally accepted accounting principles consistently applied
and certified by an officer of Tenant as being correct



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 6

 

and complete in all material respects and fairly present the results of the
operations of Tenant for the periods indicated, all cash funds derived from the
operations of Tenant (including interest received on reserves but excluding
non-recurring revenue or receipts or acquisition costs), without reduction for
any non-cash charges, exceeds cash funds used to pay current expenses and to pay
or establish reasonable reserves for future expenses, debt payments, capital
improvements and replacements. If Tenant provides Landlord with written evidence
reasonably satisfactory to Landlord Tenant has met the Reduction Requirements,
then Landlord shall return the unapplied portion of the Security Deposit then
held by Landlord, less the Reduced Security Deposit, to Tenant within 60 days of
Tenant’s delivery of such written evidence. If Landlord returns to Tenant any
portion of the Security Deposit in accordance with this Section, then from and
after the date such monies are returned to Tenant, the “Security Deposit” shall
be deemed to be the Reduced Security Deposit for all purposes of this Lease.

The Reduced Security Deposit shall be increased in accordance with the terms of
this Section if (i) Tenant is in Default hereunder, or (ii) Tenant fails at any
time after reduction of the Security Deposit to continue to meet the Reduction
Requirements for 2 consecutive quarters. Landlord shall have the right (not to
be exercised more than 2 times per calendar year) to request written evidence
from Tenant that Tenant continues to meet the Reduction Requirements. If Tenant
is in Default under the Lease or fails to continue to meet the Reduction
Requirements, the Security Deposit shall be increased to its original amount as
of the Commencement Date. Such increased Security Deposit shall be paid to
Landlord within 10 days of Landlord’s written demand, in the case of Tenant’s
Default under the Lease, or within 10 days of Landlord’s written demand, in the
case of Tenant’s failure to meet the Reduction Requirements. If Tenant is
required to increase the Reduced Security Deposit in accordance with this
Section, then from and after the date such monies are deposited with Landlord,
the “Security Deposit” shall be deemed to be the amount then held by Landlord
hereunder.

7. Use. The Premises shall be used solely for the Permitted Use set forth in the
Basic Lease Provisions, and in compliance with all laws, orders, judgments,
ordinances, regulations, codes, directives, permits, licenses, covenants and
restrictions now or hereafter applicable to the Premises, and to the use and
occupancy thereof, including, without limitation, the Americans With
Disabilities Act, 42 U.S.C. § 12101, et seq. (together with the regulations
promulgated pursuant thereto, “ADA”) (collectively, “Legal Requirements” and
each, a “Legal Requirement”). Tenant shall, upon 5 days’ written notice from
Landlord, discontinue any use of the Premises which is declared by any
Governmental Authority (as defined in Section 9) having jurisdiction to be a
violation of a Legal Requirement. Tenant will not use or permit the Premises to
be used for any purpose or in any manner that would void Tenant’s or Landlord’s
insurance, increase the insurance risk, or cause the disallowance of any
sprinkler or other credits. Tenant shall not permit any part of the Premises to
be used as a “place of public accommodation”, as defined in the ADA. Tenant
shall reimburse Landlord as Operating Expenses for any additional premium
charged for any such insurance policy by reason of Tenant’s failure to comply
with the provisions of this Section or otherwise caused by Tenant’s use and/or
occupancy of the Premises. Tenant will use the Premises in a careful, safe and
proper manner and will not commit or permit waste, overload the floor or
structure of the Premises, subject the Premises to use that would damage the
Premises or obstruct or interfere with the rights of Landlord or other tenants
or occupants of the Project, including conducting or giving notice of any
auction, liquidation, or going out of business sale on the Premises, or using or
allowing the Premises to be used for any unlawful purpose. Tenant shall not
place any machinery or equipment weighing 2,500 pounds or more in or upon the
Building or transport or move such items in the Building elevators weighing
1,000 pounds or more without the prior written consent of Landlord (which
consent shall not be unreasonably withheld). Except as may be provided under the
Work Letter, Tenant shall not, without the prior written consent of Landlord,
use the Premises in any manner which will require ventilation, air exchange,
heating, gas, steam, electricity or water beyond the existing capacity of the
Project as proportionately allocated to the Premises based upon Tenant’s Share
as usually furnished for the Permitted Use.

Tenant, at its sole expense, shall make any alterations or modifications to the
Premises that are required by any Legal Requirements. Notwithstanding any other
provision herein to the contrary, Tenant shall be responsible for any and all
demands, claims, liabilities, losses, costs, expenses, actions, causes of
action, damages or judgments, and all reasonable expenses incurred in
investigating or resisting the



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 7

 

same (including, without limitation, reasonable attorneys’ fees, charges and
disbursements and costs of suit) (collectively, “Claims”) arising out of or in
connection with compliance of the Legal Requirements, and Tenant shall
indemnify, defend, hold and save Landlord harmless from and against any and all
Claims arising out of or in connection with any failure of the Premises
(including, but not limited to, the Building Infrastructure) to comply with any
Legal Requirement.

8. Holding Over. If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4 hereof) shall remain in full force and effect
(excluding any expansion or renewal option or other similar right or option)
during such holdover period, (iii) Tenant shall continue to pay Base Rent in the
amount payable upon the date of the expiration or earlier termination of this
Lease, and (iv) all other payments shall continue under the terms of this Lease.
If Tenant remains in possession of the Premises after the expiration or earlier
termination of the Term without the express written consent of Landlord,
(A) Tenant shall become a tenant at sufferance upon the terms of this Lease
except that the monthly base rental shall be equal to 150% of Base Rent in
effect during the last 30 days of the Term, and (B) Tenant shall be responsible
for all damages suffered by Landlord resulting from or occasioned by Tenant’s
holding over (including consequential damages if Landlord has advised Tenant in
advance of any particular consequential damages that Landlord may incur or
suffer as a result of Tenant’s holding over, including, without limitation,
consequential damages that Landlord may incur or suffer by reason of Landlord’s
inability to lease the Premises or deliver occupancy to a particular tenant or
sell the Project or deliver occupancy to a particular buyer pursuant to a signed
lease or agreement of sale). No holding over by Tenant, whether with or without
consent of Landlord, shall operate to extend this Lease except as otherwise
expressly provided, and this Section 8 shall not be construed as consent for
Tenant to retain possession of the Premises. Acceptance by Landlord of Rent
after the expiration of the Term or earlier termination of this Lease shall not
result in a renewal or reinstatement of this Lease.

9. Taxes.

(a) Landlord shall pay, and shall charge to Tenant as part of Operating
Expenses, all real estate taxes, levies, assessments and governmental charges of
any kind assessed upon the Project (collectively referred to as “Taxes”) imposed
by any federal, state, regional, municipal, local or other governmental
authority or agency, including, without limitation, quasi-public agencies
(collectively, “Governmental Authority”) during the Term, including, without
limitation, all Taxes: (i) imposed on or measured by or based, in whole or in
part, on rent payable to Landlord under this Lease and/or from the rental by
Landlord of the Project or any portion thereof, or (ii) based on the square
footage, assessed value or other measure or evaluation of any kind of the
Premises or the Project, or (iii) assessed or imposed by or on the operation or
maintenance of any portion of the Premises or the Project, including parking, or
(iv) assessed or imposed by, or at the direction of, or resulting from statutes
or regulations, or interpretations thereof, promulgated by, any Governmental
Authority, or (v) imposed as a license or other fee on Landlord’s business of
leasing space in the Project. Landlord or Tenant (subject to the provisions of
this Section 9) may contest by appropriate legal proceedings the amount,
validity, or application of any Taxes or liens securing Taxes. Taxes shall not
include (A) any net income taxes imposed on Landlord (unless such net income
taxes are in substitution for any Taxes payable hereunder); (B) any franchise,
gross receipts, excise, corporation, capital levy, excess profits, revenue,
inheritance, devolution, gift, estate, payroll or stamp tax, by any Governmental
Authority imposed or howsoever designated; and (C) any tax upon the sale,
transfer, and/or assignment of the title or estate of Landlord that at any time
may be assessed against or become a lien upon the Premises or the leasehold
estate therein or the rent accruing therefrom (but excluding any increase in
real property taxes resulting from, or arising out of, such sale, transfer, or
assignment). If any such Tax is levied or assessed directly against Tenant, then
Tenant shall be responsible for and shall pay the same at such times and in such
manner as the taxing authority shall require. Tenant shall pay, prior to
delinquency, any and all Taxes levied or assessed against any personal property
or trade fixtures placed by Tenant in the Premises, whether levied or assessed
against Landlord or Tenant. If any Taxes on Tenant’s personal property or trade
fixtures are levied against Landlord or Landlord’s property, Landlord shall have
the right, but not the obligation, to pay such Taxes. The amount of any such
payment by Landlord shall be charged to Tenant as part of the Operating
Expenses.



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 8

 

(b) Tenant shall pay prior to delinquency all taxes and other charges assessed,
levied, or imposed upon Tenant’s use and occupancy of the Premises or upon the
personal property, fixtures, furnishings, equipment, and other property owned by
Tenant or leased to Tenant under this Lease and located in the Premises
(including, but not limited to, the Building Infrastructure [as defined below])
regardless of whether any such property constitutes real or personal property.
Tenant shall remit to Landlord any state and/or local sales and use taxes
applicable to the fixtures, furnishings, equipment, and other personal property
leased to Tenant hereunder (including, but not limited to, the Building
Infrastructure) in such a manner that Landlord will be able to pay such taxes to
the applicable authority not less than ten (10) days before delinquency. If
Tenant determines that any such fixtures, furnishings, equipment, or other
property leased to Tenant hereunder (including, but not limited to, the Building
Infrastructure) are excluded or exempt from any state and/or local sales and use
taxes, Tenant shall deliver to Landlord a written certification stating such
exemption and written evidence supporting it both in form and substance required
by applicable Legal Requirements and reasonably satisfactory to Landlord. At
Landlord’s request, such certification shall be updated in writing and delivered
to Landlord.

(c) If Tenant desires to protest or contest any assessment or reassessment for
Taxes, or the validity thereof, or of any change in assessments or rates
(collectively, a “Tax Contest”), Tenant shall request Landlord to do so. If
Landlord declines to do so within 30 days after receipt of such request, Tenant
shall then have the right, by appropriate proceedings, to initiate the Tax
Contest by so notifying Landlord provided that no Default then exists under this
Lease and provided further that during the pendency of the Tax Contest,
(i) Landlord is not subjected to any liability, fine, or penalty for
non-payment, (ii) the Tax Contest stays the enforcement of the assessment or
reassessment for Taxes, and (iii) the delay in complying with the assessment or
reassessment for Taxes does not subject Landlord to possible loss or damage or
the Project to possible foreclosure or loss. In any Tax Contest undertaken
hereunder, Tenant may act in its own name and/or in the name of Landlord and
Landlord shall, at Tenant’s request and expense, cooperate with Tenant in any
way that Tenant may reasonably require in connection with the Tax Contest
provided such cooperation is in compliance with the Legal Requirements. Any
costs incurred by Landlord in connection with the Tax Contest (including, but
not limited to, reasonable attorneys’ fees and consultants expenses) shall form
a part of the Operating Expenses and shall be reimbursed by Tenant as part
thereof. Any Tax Contest conducted by Tenant hereunder shall be at Tenant’s sole
cost and expense and if interest or rate changes become payable with respect to
the Taxes solely as the result of the Tax Contest, Tenant shall pay such
interest or rate changes as part of the Operating Expenses. Tenant shall provide
any security required by any Legal Requirement. Tenant shall be solely
responsible for any penalties, interest, or late charges imposed on Landlord for
the Taxes. On the termination of any Tax Contest, Tenant shall promptly pay to
Landlord the amount of the Taxes as provided herein as finally determined in the
Tax Contest, the payment of which may have been deferred during the prosecution
of the Tax Contest. If any Tax Contest by Tenant shall result in the reduction
or avoidance of such assessment or rate increase, Tenant shall be entitled to
receive or retain Tenant’s Share of the amount of such reduced or avoided
increase in Taxes attributable to the Term.

10. Parking. Tenant shall have an exclusive license to park in the parking areas
located within the Project, subject to Landlord’s reasonable rules and
regulations and all matters of record. Landlord shall not be responsible for
enforcing Tenant’s parking rights against any third parties.

11. Utilities, Services.

(a) Tenant shall be responsible for providing water, electricity, heat, light,
power, telephone, sewer, and other utilities (including gas and fire sprinklers
to the extent the Project is plumbed for such services), refuse and trash
collection and janitorial services to the Premises (collectively, “Utilities”).
Tenant shall pay directly to the Governmental Authority or Utility provider,
prior to delinquency, the cost of all Utilities used on the Premises, all
maintenance charges for Utilities, and any storm sewer charges or other similar
charges for Utilities imposed by any Governmental Authority or Utility provider,
and any



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 9

 

taxes, penalties, surcharges or similar charges thereon. No interruption or
failure of Utilities, from any cause whatsoever other than Landlord’s willful
misconduct, shall result in eviction or constructive eviction of Tenant,
termination of this Lease or the abatement of Rent. Landlord shall have no duty
or obligation to provide any Utilities to the Premises, but Landlord shall
reasonably cooperate with Tenant (without any out of pocket cost or expense to
Landlord) by executing any forms or certificates to extend any Utilities to the
Premises, which forms or certificates shall be reasonably acceptable to Landlord
in both form and substance. Any such Utilities extended to the Premises shall be
installed subsurface, shall minimize any intrusive impact on the Project, and in
all events shall not diminish the value, marketability, or utility of the
Project.

(b) An emergency generator is located within the Project and Tenant shall have
the exclusive right to use the generator to provide emergency back-up electrical
power to the Premises. Tenant, at its sole cost, shall contract with a reputable
and qualified third party to maintain the emergency generator as per the
manufacturer’s standard maintenance guidelines. Tenant shall deliver a true and
complete copy of such contract to Landlord. Landlord shall have no obligation to
provide Tenant with operational emergency generators or back-up power or to
supervise, oversee or confirm that the third party maintaining the emergency
generator is maintaining it as per the manufacturer’s standard guidelines or
otherwise. During any period of replacement, repair or maintenance of the
emergency generator when the emergency generator is not operational, including
any delays thereto due to the inability to obtain parts or replacement
equipment, Landlord shall have no obligation to provide Tenant with an
alternative back-up generator or generators or alternative sources of back-up
power. Tenant expressly acknowledges and agrees that Landlord does not guaranty
that such emergency generator will be operational at all times or that emergency
power will be available to the Premises when needed. Tenant shall be responsible
for maintaining, repairing, and replacing the fuel tank (“Fuel Tank”) that
provides fuel to the generator. Tenant, at its cost, shall comply with all
applicable Legal Requirements that may now or hereafter be applicable to the
area in which the Fuel Tank is located or to the use, operation, repair,
removal, maintenance, and replacement of the Fuel Tank. The applicable Legal
Requirements include, but are not limited to, Legal Requirements (a) requiring
that Tenant obtain the necessary permits for the installation, use, operation,
repair, removal, maintenance, and replacement of the Fuel Tank, (b) prohibiting
oil or petroleum pollution, (c) requiring the person discharging or permitting
the discharging of oil or petroleum or participating in the discharge or
spilling of oil or petroleum to report such discharge or spill to the proper
Governmental Authorities, (d) requiring the removal of spilled oil or petroleum,
and (e) requiring certain inspections, gauging, and recordkeeping. Tenant shall
pay all costs, expenses, claims, fines, penalties, and damages that may in any
manner arise out of or be imposed because of the failure of Tenant to comply
with this Section. Tenant shall indemnify, defend, and hold harmless Landlord
and its officers, members, directors, employees, managers, employees, agents,
and contractors from all claims, injuries, damages, costs, expenses, losses, and
liabilities (including, but not limited to, attorneys’ fees) arising from
Tenant’s failure to comply with this Section. Each party shall promptly give
notice to the other of any notice of violation received by each party. Tenant,
at its sole cost, shall maintain, repair, and keep in good condition the Fuel
Tank and all related piping, venting, and metering devices.

12. Alterations and Tenant’s Property. Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant (“Alterations”)
shall be subject to Landlord’s prior written consent, which may be given or
withheld in Landlord’s sole discretion if any such Alteration affects the
structure or Building Systems or the Building Infrastructure, but which shall
otherwise not be unreasonably withheld or delayed. Tenant may construct
Alterations in the Premises that do not affect the structure, the Building
Systems, the Building Infrastructure, or the exterior of the Building without
Landlord’s prior approval if the aggregate cost of all such work in any 12 month
period does not exceed $150,000 (a “Notice-Only Alteration”), provided Tenant
notifies Landlord in writing of such intended Notice-Only Alteration, and such
notice shall be accompanied by plans, specifications, work contracts, and such
other information concerning the nature and cost of the Notice-Only Alteration
as may be reasonably requested by Landlord, which notice and accompanying
materials shall be delivered to Landlord not less than 10 business days in
advance of any proposed construction. If Landlord approves any Alterations,
Landlord may, as part of Landlord’s written approval, impose such reasonable
conditions on Tenant in connection with the commencement, performance and
completion of such Alterations as Landlord may deem appropriate in Landlord’s
reasonable discretion. Any request for approval shall be in



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 10

 

writing, delivered not less than 10 business days in advance of any proposed
construction, and accompanied by plans, specifications, bid proposals, work
contracts, the impact (if any) such alterations may have on the Building
Infrastructure, and such other information concerning the nature and cost of the
alterations as may be reasonably requested by Landlord, including the identities
and mailing addresses of all persons performing work or supplying materials.
Landlord’s right to review plans and specifications and to monitor construction
shall be solely for its own benefit, and Landlord shall have no duty to ensure
that such plans and specifications or construction comply with applicable Legal
Requirements. Tenant shall cause, at its sole cost and expense, all Alterations
to comply with insurance requirements and with Legal Requirements and shall
implement at its sole cost and expense any alteration or modification required
by Legal Requirements as a result of any Alterations. Tenant shall pay to
Landlord, as Additional Rent within 10 business days after receipt of any
invoice an amount equal to 5% of the cost of the Alterations, which cost
individually or in the aggregate over $150,000, to cover Landlord’s overhead and
expenses for plan review, coordination, scheduling and supervision (such 5%
charge, however, shall not apply to the Tenant Improvements made pursuant to the
Work Letter) . Before Tenant begins any Alteration, Landlord may post on and
about the Premises notices of non-responsibility pursuant to applicable Legal
Requirements. Tenant shall reimburse Landlord for, and indemnify and hold
Landlord harmless from, any expense incurred by Landlord by reason of faulty
work done by Tenant or its contractors, delays caused by such work, or
inadequate cleanup.

Tenant shall make arrangements reasonably satisfactory to Landlord to assure
payment for the completion of all Alterations work free and clear of liens, and
shall provide (and cause each contractor or subcontractor to provide)
certificates of insurance for workers’ compensation and other coverage in
amounts and from an insurance company satisfactory to Landlord protecting
Landlord against liability for personal injury or property damage during
construction. Upon completion of any Alterations, Tenant shall deliver to
Landlord: (i) sworn statements setting forth the names of all contractors and
subcontractors who did the work and final lien waivers from all such contractors
and subcontractors; and (ii) “as built” plans for any such Alteration.

Other than (i) the items, if any, listed on Exhibit F attached hereto, (ii) any
items agreed by Landlord and Tenant in writing to be included on Exhibit F in
the future, and (iii) any trade fixtures, machinery, equipment and other
personal property not paid for out of the TI Fund (as defined in the Work
Letter) which may be removed without material damage to the Premises, which
damage shall be repaired (including capping or terminating utility hook-ups
behind walls) by Tenant during the Term (collectively, “Tenant’s Property”), all
property of any kind paid for with the TI Fund, all Alterations, real property
fixtures, built-in machinery and equipment, built-in casework and cabinets and
other similar additions and improvements built into the Premises so as to become
an integral part of the Premises such as fume hoods that penetrate the roof or
plenum area, built-in cold rooms, built-in warm rooms, walk-in cold rooms,
walk-in warm rooms, deionized water systems, glass washing equipment,
autoclaves, chillers, built-in plumbing, electrical and mechanical equipment and
systems, and any power generator and transfer switch (collectively,
“Installations”) shall be and shall remain the property of Landlord during the
Term and following the expiration or earlier termination of the Term, shall not
be removed by Tenant at any time during the Term and shall remain upon and be
surrendered with the Premises as a part thereof in accordance with Section 28
following the expiration or earlier termination of this Lease; provided,
however, that Landlord shall, at the time its approval of such Installation is
requested, notify Tenant if it has elected to cause Tenant to remove such
Installation upon the expiration or earlier termination of this Lease, at which
time Tenant may withdraw its request to make Alterations. If Landlord so elects,
Tenant shall remove such Installation by the expiration or earlier termination
of this Lease and restore any damage caused by or occasioned as a result of such
removal, including, when removing any of Tenant’s Property which was plumbed,
wired or otherwise connected to any of the Building Systems, capping off all
such connections behind the walls of the Premises and repairing any holes.
During any such restoration period, Tenant shall pay Rent to Landlord as
provided herein as if said space were otherwise occupied by Tenant.

During the Term, Tenant shall have the right to use the personal property owned
by Landlord located on or about the Premises and identified in Exhibit G
attached hereto (collectively, “Building Infrastructure”). On or about the
Commencement Date, Landlord shall deliver to Tenant a copy of a bill



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 11

 

of sale from Neose to Landlord conveying ownership of the Building
Infrastructure to Landlord, which bill of sale shall identify Tenant as a third
party beneficiary thereto. Tenant, at its expense, shall maintain the Building
Infrastructure in good order, repair, and condition during the Term. At the
expiration or earlier termination of the Term, Tenant shall deliver, surrender,
and return the Building Infrastructure to Landlord in the condition in which it
existed as of the Commencement Date, ordinary wear and tear excepted. Tenant
shall not remove from the Premises or replace the Building Infrastructure at any
time during the Term without the prior written consent of Landlord, which
consent may be granted or withheld in Landlord’s sole discretion.

As of the Commencement Date, Landlord shall have delivered and Tenant
acknowledges receipt of copies of the following: (a) operation, maintenance,
cleaning, changeover, and metrology Standard Operating Procedures for the
Building Infrastructure, and (b) validation protocols and reports, including
Installation Qualifications (“IQs”), Operations Qualifications (“OQs”), and
process qualifications for cGMP Systems and Building Infrastructure installed on
the Premises. During the Term, Tenant shall (i) maintain during operation the
cGMP Systems and Building Infrastructure in a validated state not less than the
validated state as delivered to Tenant by Landlord, including maintenance of all
Building Infrastructure validation documentation (collectively, the “Validation
Documentation”), revalidation of cGMP Systems and Building Infrastructure on a
reasonable schedule, and calibration and maintenance of all cGMP Systems and
Building Infrastructure, (ii) notify Landlord in writing of any extended
shutdown (i.e., a shutdown in excess of 90 days) or decommissioning of any cGMP
Systems and Building Infrastructure (in the event of such a shutdown, Tenant
shall decommission such cGMP Systems and Building Infrastructure in accordance
with the Surrender Plan (as defined below) and maintain Validation Documentation
to enable a rapid start-up of the cGMP Systems and Building Infrastructure),
(iii) notwithstanding any contrary provision in this Lease, obtain Landlord’s
approval (which approval shall not be unreasonably withheld, delayed, or
conditioned) of any renovation to the cGMP Systems and Building Infrastructure,
along with additional validation work to support such renovation (including, but
not limited to, IQs and OQs for new or renovated cGMP Systems and Building
Infrastructure), and (iv) notify Landlord of any facility-related observations
made by a Governmental Authority and Tenant’s response thereto. Landlord and its
agents shall have the right to inspect and copy any Validation Documentation
(but with respect to those documents that contain Tenant’s confidential and/or
proprietary information and/or are specific to Tenant’s processes, Tenant shall
have the right to redact that information from the Validation Documentation)
and, on the expiration or earlier termination of this Lease, Tenant shall
deliver the Validation Documentation (but with respect to those documents that
contain Tenant’s confidential and/or proprietary information and/or are specific
to Tenant’s processes, Tenant shall have the right to redact that information
from the Validation Documentation) to Landlord. For purposes of this Lease,
“cGMP Systems” means all Building Systems supporting the operation of a
pharmaceutical manufacturing plant within the Premises.

If during the Term Tenant desires that it no longer needs to use any of the
Building Infrastructure, Tenant shall so notify Landlord. Landlord shall
thereupon have the right, but not the obligation, to remove such Building
Infrastructure from the Premises and sell or otherwise dispose of the same once
Tenant has complied with its obligations under this Lease to decommission such
Building Infrastructure in accordance with the Surrender Plan. If Landlord so
removes such Building Infrastructure, such Building Infrastructure shall no
longer form a part of the Premises. If Landlord does not exercise its right to
so remove such Building Infrastructure, Tenant shall store such Building
Infrastructure within the Premises and (i) mothball or decommission such
Building Infrastructure in accordance with the Surrender Plan or as otherwise
reasonably required by Landlord, and (ii) develop procedures (subject to
Landlord’s review and reasonable approval) to enable a rapid start-up of the
cGMP Systems and Building Infrastructure to a normal state of operations. Such
procedures shall include the requirement that Tenant adhere to appropriate
maintenance and metrology procedures during any period of mothballing.

13. Repairs to Building Systems. In addition to Tenant’s obligations under
Section 14 below, Tenant, at its expense, shall maintain all of the structural,
exterior, and parking areas of the Project, including HVAC, plumbing, fire
sprinklers, elevators and all other building systems serving the Premises and
other portions of the Project (“Building Systems”), in good repair (excluding
reasonable wear and tear, insured casualty, and Taking), and, subject to
Sections 17 (Insurance) and 18



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 12

 

(Restoration), shall be responsible for any uninsured losses and damages caused
by Tenant, or by any of Tenant’s agents, servants, employees, invitees and
contractors (collectively, “Tenant Parties”). Tenant, at its expense, shall
repair any losses and damages caused by Tenant or any Tenant Party to the extent
not covered by insurance. Landlord reserves the right to stop Building Systems
services when necessary by reason of an accident or emergency that poses
imminent harm or injury to property or person (and Landlord shall use
commercially reasonable efforts under such exigent circumstances to notify
Tenant of Landlord’s intention to so stop such services), but Landlord shall
have no responsibility or liability for failure to supply Building Systems
services during any such period of interruption. Tenant waives its rights under
any applicable Legal Requirement to terminate this Lease or to make such repairs
at Landlord’s expense and agrees that the parties’ respective rights with
respect to such matters shall be solely as set forth herein. Repairs required as
the result of fire, earthquake, flood, vandalism, war, or similar cause of
damage or destruction shall be controlled by Section 18.

14. Tenant’s Repairs. In addition to Tenant’s obligations under Section 13
above, Tenant, at its expense, shall repair, replace and maintain in good
condition all portions of the Premises (excluding reasonable wear and tear,
insured casualty, and Taking), including, without limitation, the roof, the
structural components of the Building (including, but not limited to, footings,
exterior walls, foundations, and structural steel columns and girders), entries,
doors, ceilings, interior windows, interior walls, and the interior side of
demising walls. Such repair and replacement may include capital expenditures and
repairs whose benefit may extend beyond the Term. Should Tenant fail to make any
such repair or replacement or fail to maintain the Premises, Landlord shall give
Tenant notice of such failure. If Tenant fails to commence cure of such failure
within 10 business days of Landlord’s notice, and thereafter diligently
prosecute such cure to completion, Landlord shall have the right, but not the
obligation, to perform such work and shall be reimbursed by Tenant within 10
business days after demand therefor; provided, however, that if such failure by
Tenant creates or could create an emergency, Landlord may immediately commence
cure of such failure and shall thereafter be entitled to recover the costs of
such cure from Tenant. Subject to Sections 17 and 18, Tenant shall bear the full
uninsured cost of any repair or replacement to any part of the Project that
results from damage caused by Tenant or any Tenant Party.

15. Mechanic’s Liens. No work performed by Tenant pursuant to this Lease,
whether in the nature of erection, construction, alteration or repair, shall be
deemed to be for the immediate use and benefit of Landlord so that no mechanic’s
or other lien shall be allowed against the estate of Landlord by reason of any
consent given by Landlord to Tenant to improve the Premises. Tenant shall place
such contractual provisions in all contracts and subcontracts for Tenant’s
improvements assuring Landlord that no mechanic’s liens will be asserted against
Landlord’s interest in the Premises or the property of which the Premises are a
part. For improvements that cost in excess of $150,000, Tenant shall cause its
general contractor to execute and file a waiver of the right to file mechanics’
liens against the Premises, the Building, and the Project and Tenant shall
provide Landlord with copies of all filed mechanics’ lien waivers before
Landlord will authorize the commencement of any work in the Premises. Landlord
shall have the right to post and keep posted in the Premises notices of
non-responsibility, or such other notices as Landlord may deem to be proper for
the protection of Landlord’s interest in the Premises. Tenant shall discharge,
by bond or otherwise, any mechanic’s lien filed against the Premises or against
the Project for work claimed to have been done for, or materials claimed to have
been furnished to, Tenant within 10 business days after the filing thereof, at
Tenant’s sole cost and shall otherwise keep the Premises and the Project free
from any liens arising out of work performed, materials furnished or obligations
incurred by Tenant. Should Tenant fail to discharge any lien described herein,
Landlord shall have the right, but not the obligation, to pay such claim or post
a bond or otherwise provide security to eliminate the lien as a claim against
title to the Project and the cost thereof shall be due from Tenant as Additional
Rent. If Tenant shall lease or finance the acquisition of office equipment,
furnishings, or other personal property of a removable nature utilized by Tenant
in the operation of Tenant’s business, Tenant warrants that any Uniform
Commercial Code Financing Statement filed as a matter of public record by any
lessor or creditor of Tenant will upon its face or by exhibit thereto indicate
that such Financing Statement is applicable only to removable personal property
of Tenant located within the Premises. In no event shall the address of the
Project be furnished on the statement without qualifying language as to
applicability of the lien only to removable personal property, located in an
identified suite held by Tenant.



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 13

 

16. Indemnification. Tenant hereby indemnifies and agrees to defend, save and
hold Landlord harmless from and against any and all Claims for injury or death
to persons or damage to property occurring within or about the Premises, arising
directly or indirectly out of use or occupancy of the Premises (including, but
not limited to, the Building Infrastructure) or a breach or default by Tenant in
the performance of any of its obligations hereunder, unless caused solely by the
willful misconduct or gross negligence of Landlord. Landlord shall not be liable
to Tenant for, and Tenant assumes all risk of damage to, personal property
(including, without limitation, loss of records kept within the Premises).
Tenant further waives any and all Claims for injury to Tenant’s business or loss
of income relating to any such damage or destruction of personal property
(including, without limitation, any loss of records). Landlord shall not be
liable for any damages arising from any act, omission or neglect of any tenant
in the Project or of any other third party.

17. Insurance. Landlord shall maintain all risk property and, if applicable,
sprinkler damage insurance covering the full replacement cost of the Project
(including, but not limited to, the Building Infrastructure). Landlord shall
further procure and maintain commercial general liability insurance with a
single loss limit of not less than $2,000,000 for bodily injury and property
damage with respect to the Project. Landlord may, but is not obligated to,
maintain such other insurance and additional coverages as it may deem necessary,
including, but not limited to, flood, environmental hazard and earthquake, loss
or failure of building equipment, errors and omissions, rental loss during the
period of repair or rebuilding, workers’ compensation insurance and fidelity
bonds for employees employed to perform services and insurance for any
improvements installed by Tenant or which are in addition to the standard
improvements customarily furnished by Landlord without regard to whether or not
such are made a part of the Project. All such insurance shall be included as
part of the Operating Expenses. The Project may be included in a blanket policy
(in which case the cost of such insurance allocable to the Project will be
determined by Landlord based upon the insurer’s cost calculations). Tenant shall
also reimburse Landlord for any increased premiums or additional insurance which
Landlord reasonably deems necessary as a result of Tenant’s use of the Premises.

Tenant, at its sole cost and expense, shall maintain during the Term: all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; and commercial general
liability insurance, with a minimum limit of not less than $5,000,000 per
occurrence for bodily injury and property damage with respect to the Premises.
The commercial general liability insurance policy shall name Landlord and
Alexandria Real Estate Equities, Inc., and its and their respective members,
officers, directors, employees, managers, agents, invitees and contractors
(collectively, “Landlord Parties”), as additional insureds. The commercial
general liability insurance policy shall insure on an occurrence and not a
claims-made basis; shall be issued by an insurance company which has a rating of
not less than policyholder rating of A and financial category rating of at least
Class X in “Best’s Insurance Guide”; shall not be cancelable for nonpayment of
premium unless 30 days prior written notice shall have been given to Landlord
from the insurer; contain a hostile fire endorsement and a contractual liability
endorsement; and provide primary coverage to Landlord (any policy issued to
Landlord providing duplicate or similar coverage shall be deemed excess over
Tenant’s policies). Copies of such policies (if requested by Landlord), or
certificates of insurance showing the limits of coverage required hereunder and
showing Landlord as an additional insured, along with reasonable evidence of the
payment of premiums for the applicable period, shall be delivered to Landlord by
Tenant upon commencement of the Term and upon each renewal of said insurance.
Tenant’s policy may be a “blanket policy” with an aggregate per location
endorsement which specifically provides that the amount of insurance shall not
be prejudiced by other losses covered by the policy. Tenant shall, at least 5
business days prior to the expiration of such policies, furnish Landlord with
renewal certificates.

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to: (i) any lender of
Landlord holding a security interest in the Project or any portion thereof, and
(ii) any management company retained by Landlord to manage the Project.



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 14

 

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against. Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage. The failure of a
party to insure its property shall not void this waiver. Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever. If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender, if any.

18. Restoration. If, at any time during the Term, the Project or the Premises
are totally destroyed or substantially damaged by a fire or other casualty,
Tenant shall promptly notify Landlord of such fire or casualty. Within 60 days
after the date of such destruction or damage, Landlord shall notify Tenant as to
the amount of time Landlord reasonably estimates it will take to restore the
Project or the Premises, as applicable (the “Restoration Period”). If the
Restoration Period is estimated to exceed 12 months (the “Maximum Restoration
Period”), either party may, by notice to the other party within 10 days after
the date of such notification by Landlord, elect to terminate this Lease as of
the date that is 60 days after the date of such destruction or damage. Unless
either party so elects to terminate this Lease, Landlord shall, subject to
receipt of sufficient insurance proceeds (with any deductible to be treated as a
current Operating Expense), promptly restore the Premises (excluding the
improvements installed by Tenant or by Landlord and paid for by Tenant), subject
to delays arising from the collection of insurance proceeds, from Force Majeure
events or as needed to obtain any license, clearance or other authorization of
any kind required to enter into and restore the Premises issued by any
Governmental Authority having jurisdiction over the use, storage, handling,
treatment, generation, release, disposal, removal or remediation of Hazardous
Materials (as defined in Section 30) in, on or about the Premises (collectively
referred to herein as “Hazardous Materials Clearances”); provided, however, that
if repair or restoration of the Premises is not substantially complete as of the
end of the Maximum Restoration Period or, if longer, the Restoration Period,
Tenant may terminate this Lease by notice to Landlord given any time after the
expiration of the Maximum Restoration Period (but before the substantial
completion of the repair or restoration of the Premises), in which event
Landlord shall be relieved of its obligation to make such repairs or restoration
and this Lease shall terminate as of the date that is 75 days after the later
of: (i) discovery of such damage or destruction, or (ii) the date all required
Hazardous Materials Clearances are obtained, but Landlord shall retain any Rent
paid and the right to any Rent payable by Tenant prior to such election by
Landlord or Tenant.

If (a) the Premises shall be damaged by fire or other casualty thereby causing
the Premises to be inaccessible or (b) the Premises shall be partially damaged
by fire or other casualty, then Rent shall be abated in the proportion that the
untenantable area of the Premises bears to the total area of the Premises, for
the period from the date of such damage or destruction or receipt of the
Hazardous Materials Clearances, if later, to the date the damage or destruction
shall be substantially repaired or restored; provided, however, that if Tenant
reoccupies a portion of the Premises during the period the restoration work is
taking place and before the date that the Premises are substantially repaired or
restored, Rent allocable to such reoccupied portion, based upon the proportion
that the area of the reoccupied portion of the Premises bears to the total area
of the Premises, shall be payable by Tenant from and after the date of such
occupancy.

Tenant, at its expense and once Landlord has substantially completed its
restoration work, shall promptly perform, subject to delays arising from the
collection of insurance proceeds, from Force Majeure (as defined in Section 34)
events or to obtain Hazardous Material Clearances, all repairs or restoration



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 15

 

not required to be done by Landlord and shall promptly re-enter the Premises and
commence doing business in accordance with this Lease. Notwithstanding the
foregoing, Landlord or Tenant may terminate this Lease if the Premises are
damaged during the last 1 year of the Term and Landlord reasonably estimates
that it will take more than 2 months to repair such damage, or if insurance
proceeds are not available for such restoration. Rent shall be abated from the
date all required Hazardous Material Clearances are obtained until the Premises
are repaired and restored, in the proportion which the area of the Premises, if
any, which is not usable by Tenant bears to the total area of the Premises,
unless Landlord provides Tenant with other space during the period of repair
that is suitable for the temporary conduct of Tenant’s business. Such abatement
shall be the sole remedy of Tenant, and except as provided in this Section 18,
Tenant waives any right to terminate the Lease by reason of damage or casualty
loss.

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

19. Condemnation. If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s
reasonable judgment either prevent or materially interfere with the Permitted
Use, then upon written notice by Landlord or Tenant to the other this Lease
shall terminate and Rent shall be apportioned as of said date. If Tenant
disagrees with Landlord’s judgment, such disagreement shall be resolved pursuant
to the provisions of Section 19(a) and (b) below. If part of the Premises shall
be Taken, and this Lease is not terminated as provided above, Landlord shall
promptly restore the Premises and the Project as nearly as is commercially
reasonable under the circumstances to their condition prior to such partial
Taking and the rentable square footage of the Building, the rentable square
footage of the Premises, Tenant’s Share of Operating Expenses and the Rent
payable hereunder during the unexpired Term shall be reduced to such extent as
may be equitable, fair, and reasonable under the circumstances. Upon any such
Taking, Landlord shall be entitled to receive the entire price or award from any
such Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award. Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s trade fixtures, if a separate award for such items is made to Tenant.
Tenant hereby waives any and all rights it might otherwise have pursuant to any
provision of state law to terminate this Lease upon a partial Taking of the
Premises or the Project.

If the condemning authority should Take only the right to possession for a fixed
period of time or for the duration of an emergency or other temporary condition,
then, notwithstanding anything provided in the preceding paragraph, this Lease
shall continue in full force and effect without any abatement of Rent (except as
hereinafter described), but the amounts payable by the condemning authority with
respect to any period of time before the expiration or earlier termination of
this Lease shall be paid by the condemning authority to Landlord and the
condemning authority shall be considered a subtenant of Tenant. If the amounts
payable hereunder by the condemning authority are paid in monthly installments,
Landlord shall apply the amount of such installments, or as much thereof as may
be necessary for the purpose, toward the Rent for that period, and Tenant shall
pay to Landlord any deficiency between the monthly amount thus paid by the
condemning authority and the Rent, while Landlord shall retain any excess of the
amount of the award over the Rent. Notwithstanding anything to the contrary
contained herein, if the condemning authority’s possession pursuant to this
Section 19 prevents Tenant from using the Premises for the Permitted Use, then
Tenant’s Base Rent and Additional Rent shall be abated during such temporary
taking.



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 16

 

(a) If Tenant reasonably and in good faith disagrees with Landlord’s judgment
that the Taking either prevents or materially interferes with the Permitted Use
as set forth in this Section 19, Tenant shall notify Landlord in writing within
10 days after the date of Landlord’s judgment with a reasonably detailed basis
for Tenant’s position. Landlord and Tenant shall then meet within 7 days
thereafter and make a good faith attempt to mutually appoint a single Arbitrator
(and defined below) to determine whether the Taking either prevents or
materially interferes with the Permitted Use. If Landlord and Tenant are unable
to agree upon a single Arbitrator, then each shall, by written notice delivered
to the other within 10 days after the meeting, select an Arbitrator. If either
party fails to timely give notice of its selection for an Arbitrator, the other
party’s position shall govern the issue of whether the Taking either prevents or
materially interferes with the Permitted Use. The 2 Arbitrators so appointed
shall, within 5 business days after their appointment, appoint a third
Arbitrator. If the 2 Arbitrators so selected cannot agree on the selection of
the third Arbitrator within the time above specified, then either party, on
behalf of both parties, may request such appointment of such third Arbitrator by
application to any state court of general jurisdiction in Pennsylvania, upon 10
days prior written notice to the other party of such intent.

(b) The decision of the Arbitrator(s) shall be made within 30 days after the
appointment of a single Arbitrator or the third Arbitrator, as applicable. The
decision of the single Arbitrator shall be final and binding upon the parties.
The decision of a majority of the Arbitrators in a 3 Arbitrator panel shall be
final and binding on the parties. Each party shall pay the fees and expenses of
the Arbitrator appointed by or on behalf of such party and the fees and expenses
of the third Arbitrator shall be borne equally by both parties. For purposes of
this Section, an “Arbitrator” means any person appointed by or on behalf of
either party or appointed pursuant to the provisions hereof and: (i) shall be
(A) a member of the American Institute of Real Estate Appraisers with not less
than 10 years of experience in the appraisal of improved office and high tech
industrial real estate in the greater Philadelphia, Pennsylvania metropolitan
area, or (B) a licensed commercial real estate broker with not less than 15
years experience representing landlords and/or tenants in the leasing of high
tech or life sciences space in the greater Philadelphia, Pennsylvania
metropolitan area, (ii) devoting substantially all of their time to professional
appraisal or brokerage work, as applicable, at the time of appointment and
(iii) be in all respects impartial and disinterested.

20. Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

(a) Payment Defaults. Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due; provided, however, that Landlord will give
Tenant notice and an opportunity to cure any failure to pay Rent within 5
business days of any such notice not more than once in any 12 month period and
Tenant agrees that such notice shall be in lieu of and not in addition to, or
shall be deemed to be, any notice required by any applicable Legal Requirement.

(b) Insurance. Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or materially changed, or Landlord shall receive a notice of nonrenewal of any
such insurance and Tenant shall fail to obtain replacement insurance at least 20
days before the expiration of the current coverage.

(c) Abandonment. Tenant shall abandon the Premises.

(d) Insolvency Events. Tenant shall: (A) make a general assignment for the
benefit of creditors; (B) commence any case, proceeding or other action seeking
to have an order for relief entered on its behalf as a debtor or to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or of any substantial part of its property (collectively a
“Proceeding for Relief”); (C) become the subject of any Proceeding for Relief
which is not dismissed within 90 days of its filing or entry; or (D) be
dissolved or otherwise fail to maintain its legal existence (if Tenant,
guarantor or surety is a corporation, partnership or other entity).



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 17

 

(e) Other Defaults. Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Section 20, and, except as
otherwise expressly provided herein, such failure shall continue for a period of
20 days after written notice thereof from Landlord to Tenant.

Any notice given under Section 20(e) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(e) is
such that it cannot be cured by the payment of money and reasonably requires
more than 20 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 20 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 45 days from the date of Landlord’s notice.

21. Landlord’s Remedies.

(a) General. Upon a Default by Tenant hereunder, Landlord may, without waiving
or releasing any obligation of Tenant hereunder, make such payment or perform
such act. All sums so paid or incurred by Landlord, together with interest
thereon, from the date such sums were paid or incurred, at the annual rate equal
to 12% per annum or the highest rate permitted by law (the “Default Rate”),
whichever is less, shall be payable to Landlord on demand as additional Rent.
Nothing herein shall be construed to create or impose a duty on Landlord to
mitigate any damages resulting from Tenant’s Default hereunder.

(b) Late Payment Rent. Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to ascertain. Such
costs include, but are not limited to, processing and accounting charges and
late charges that may be imposed on Landlord under any Mortgage covering the
Premises. Therefore, if any installment of Rent due from Tenant is not received
by Landlord within 5 business days after the date such payment is due, Tenant
shall pay to Landlord an additional sum of 6% of the overdue Rent as a late
charge. The parties agree that this late charge represents a fair and reasonable
estimate of the costs Landlord will incur by reason of late payment by Tenant.
In addition to the late charge, Rent not paid when due shall bear interest at
the Default Rate from the 5th business day after the date due until paid.

(c) Acceleration of Rent. At any time following a Default, Landlord may declare
the entire amount of Rent calculated on the current rate being paid by Tenant,
and other sums that in Landlord’s reasonable determination would become due and
payable during the remainder of the Term, discounted to present value by using a
reasonable discount rate selected by Landlord, to be due and payable
immediately. Upon such acceleration of such amounts, Tenant agrees to pay the
same at once, together with all Rent and other amounts theretofore due, at
Landlord’s address as provided herein; provided, however, that such payment
shall not constitute a penalty or forfeiture but shall constitute liquidated
damages for Tenant’s failure to comply with the terms and provisions of this
Lease (Landlord and Tenant agreeing that Landlord’s actual damages in such an
event are impossible to ascertain and that the amount set forth above is a
reasonable estimate thereof). Upon making such payment, Tenant shall receive
from Landlord all rents received by Landlord from other tenants renting the
Premises during the Term, provided that the monies to which Tenant shall so
become entitled shall in no event exceed the entire amount actually paid by
Tenant to Landlord pursuant to the preceding sentence, less all of Landlord’s
costs and expenses (including, without limitation, documented brokerage and
attorneys’ fees and expenses) incurred in connection with or in any way related
to termination of this Lease, eviction of Tenant and the reletting of the
Premises. The acceptance of such payment by Landlord shall not constitute a
waiver of rights or remedies to Landlord for any failure of Tenant thereafter
occurring to comply with any term, provision, condition, or covenant of this
Lease.

(d) Re-Entry. Landlord shall have the right, immediately or at any time
thereafter, without further notice to Tenant (unless otherwise provided herein),
to enter the Premises, without terminating this Lease or being guilty of
trespass, and do any and all acts as Landlord may deem necessary, proper or



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 18

 

convenient to cure such default, for the account and at the expense of Tenant,
any notice to quit or notice of Landlord’s intention to re-enter being hereby
expressly waived, and Tenant agrees to pay to Landlord as Additional Rent all
damage and/or expense incurred by Landlord in so doing, including interest at
the Default Rate, from the due date until the date payment is received by
Landlord. No reentry or taking possession of the Premises by Landlord shall be
construed as an election on its part to terminate this Lease unless a written
notice of such intention be given to Tenant or unless the termination thereof be
decreed by a court of competent jurisdiction. Notwithstanding that Landlord may
have reentered and/or relet the Premises without termination, Landlord may at
any time thereafter elect to terminate this Lease for any previous breach.

(e) Termination. Landlord shall have the right to terminate this Lease and
Tenant’s right to possession of the Premises and, in accordance with applicable
Legal Requirements, take possession of the Premises and remove Tenant, any
occupant and any property therefrom, without being guilty of trespass and
without relinquishing any rights of Landlord against Tenant, any notice to quit,
or notice of Landlord’s intention to re-enter being hereby expressly waived.
Landlord shall be entitled to recover damages from Tenant for all amounts
covenanted to be paid during the remainder of the Term (except for the period of
any holdover by Tenant, in which case the amounts stated in Section 8 herein
shall apply), together with (i) all expenses of any proceedings (including, but
not limited to, documented attorneys’ fees) which may be necessary in order for
Landlord to recover possession of the Premises, (ii) the expenses of the
re-renting of the Premises (including, but not limited to, any commissions paid
to any real estate agent, advertising expense and the costs of such alterations,
repairs, replacements or modifications that Landlord, in its sole judgment,
considers advisable and necessary for the purpose of re-renting), and
(iii) interest computed at the Default Rate from the due date until paid;
provided, however, that there shall be credited against the amount of such
damages all amounts received by Landlord from such re-renting of the Premises,
with any overage being refunded to Tenant. Landlord shall in no event be liable
in any way whatsoever for failure to re-rent the Premises or, if the Premises
are re-rented, for failure to collect the rent thereof under such re-renting and
Tenant expressly waives any duty of Landlord to mitigate damages. No act or
thing done by Landlord shall be deemed to be an acceptance of a surrender of the
Premises, unless Landlord shall execute a written agreement of surrender with
Tenant. Tenant’s liability hereunder shall not be terminated by the execution of
a new lease of the Premises by Landlord, unless that new lease expressly so
states. Tenant agrees to pay to Landlord, upon demand, the amount of damages
herein provided after the amount of such damages for any month shall have been
ascertained; provided, however, that any expenses incurred by Landlord shall be
deemed to be a part of the damages for the month in which they were incurred.
Separate actions may be maintained each month or at other times by Landlord
against Tenant to recover the damages then due, without waiting until the end of
the term of this Lease to determine the aggregate amount of such damages. Tenant
hereby expressly waives any and all rights of redemption granted by or under any
present or future laws in the event of Tenant being evicted or being
dispossessed for any cause, or in the event of Landlord obtaining possession of
the Premises by reason of the violation by Tenant of any of the covenants and
conditions of this Lease.

(f) Lien for Rent. Upon any uncured default by Tenant in the payment of Rent or
other amounts owed hereunder, Landlord shall have a lien upon the property of
Tenant in the Premises for the amount of such unpaid amounts, and Tenant hereby
specifically waives any and all exemptions allowed by law. In such event, Tenant
shall not remove any of Tenant’s property from the Premises except with the
prior written consent of Landlord, and Landlord shall have the right and
privilege, at its option, to take possession of all Tenant’s property in the
Premises, to store the same on the Premises, or to remove it and store it in
such place as may be selected by Landlord, at Tenant’s risk and expense. If
Tenant fails to redeem the personal property so seized, by payment of whatever
sum may be due Landlord hereunder (including all storage costs), Landlord shall
have the right, after twenty (20) days written notice to Tenant of its intention
to do so, to sell such personal property so seized at public or private sale and
upon such terms and conditions as may appear advantageous to Landlord, and after
the payment of all proper charges incident to such sale, apply the proceeds
thereof to the payment of any balance due to Landlord on account of rent or
other obligations of Tenant pursuant to this Lease. If there shall then remain
in the hands of Landlord any balance realized from the sale of said personal
property, the same shall be paid over to Tenant. The exercise of the foregoing
remedy by Landlord shall not relieve or discharge Tenant



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 19

 

from any deficiency owed to Landlord which Landlord has the right to enforce
pursuant to any of the provisions of this Lease. Tenant shall also be liable for
all expenses incident to the foregoing process, including any auctioneer or
attorney’s fees or documented commissions. At Tenant’s request, Landlord shall
subordinate its lien rights as set forth in this paragraph to the lien,
operation, and effect of any bona fide third party equipment financing pursuant
to a subordination agreement in form and substance reasonably acceptable to
Landlord. Such subordination shall be limited to specific items of equipment and
shall not be in the form of a blanket lien subordination.

(g) Waiver of Notice to Quit. Tenant further waives the right to any notices to
quit as may be specified in the Landlord and Tenant Act of Pennsylvania, Act of
April 6, 1951, as amended, or any similar or successor provision of law, and
agrees that five (5) days notice shall be sufficient in any case where a longer
period may be statutorily specified.

(h) Judgment by Confession. In addition to, and not in lieu of any of the
foregoing rights granted to Landlord:

THE FOLLOWING PARAGRAPHS SET FORTH WARRANTS OF AUTHORITY FOR A PROTHONOTARY,
CLERK OF COURT, OR ATTORNEY TO CONFESS JUDGMENT AGAINST TENANT.

(i) CONFESSION OF JUDGMENT - POSSESSION. TENANT COVENANTS AND AGREES THAT IF
THERE IS A DEFAULT OR THIS LEASE IS TERMINATED OR THE TERM OR ANY EXTENSIONS OR
RENEWALS THEREOF IS TERMINATED OR EXPIRES, THEN, AND IN ADDITION TO THE RIGHTS
AND REMEDIES SET FORTH IN THE IMMEDIATELY PRECEDING SUBSECTION, LANDLORD MAY,
WITHOUT LIMITATION, CAUSE JUDGMENTS IN EJECTMENT FOR POSSESSION OF THE PREMISES
TO BE ENTERED AGAINST TENANT AND, FOR THOSE PURPOSES, TENANT HEREBY GRANTS THE
FOLLOWING WARRANT OF ATTORNEY: (I) TENANT HEREBY IRREVOCABLY AUTHORIZES AND
EMPOWERS ANY PROTHONOTARY, CLERK OF COURT, ATTORNEY OF ANY COURT OF RECORD
AND/OR LANDLORD (AS WELL AS SOMEONE ACTING FOR LANDLORD) IN ANY AND ALL ACTIONS
COMMENCED FOR RECOVERY OF POSSESSION OF THE PREMISES TO APPEAR FOR TENANT AND
CONFESS OR OTHERWISE ENTER JUDGMENT IN EJECTMENT FOR POSSESSION OF THE PREMISES
AGAINST TENANT AND ALL PERSONS CLAIMING DIRECTLY OR INDIRECTLY BY, THROUGH, OR
UNDER TENANT, AND THEREUPON A WRIT OF POSSESSION MAY FORTHWITH ISSUE AND BE
SERVED, WITHOUT ANY PRIOR NOTICE, WRIT, OR PROCEEDING WHATSOEVER; (II) IF, FOR
ANY REASON AFTER THE FOREGOING ACTION OR ACTIONS SHALL HAVE BEEN COMMENCED, IT
SHALL BE DETERMINED THAT POSSESSION OF THE PREMISES SHOULD REMAIN IN OR BE
RESTORED TO TENANT, LANDLORD SHALL HAVE THE RIGHT TO COMMENCE ONE OR MORE
FURTHER ACTIONS AS HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE PREMISES
INCLUDING, WITHOUT LIMITATION, APPEARING FOR TENANT AND CONFESSING OR OTHERWISE
ENTERING JUDGMENT FOR POSSESSION OF THE PREMISES AS HEREINBEFORE SET FORTH.

THE UNDERSIGNED TENANT ACKNOWLEDGES THAT IT FULLY UNDERSTANDS THE CONFESSIONS OF
JUDGMENT CONTAINED IN THE PRECEDING PARAGRAPH HEREOF AND THAT THE LANDLORD
TENANT RELATIONSHIP CREATED HEREBY IS COMMERCIAL IN NATURE AND THAT THE
UNDERSIGNED WAIVES ANY RIGHT TO A HEARING THAT WOULD OTHERWISE BE A CONDITION TO
LANDLORD’S OBTAINING THE JUDGMENTS AUTHORIZED BY THE PREVIOUS PARAGRAPH.

 

SIGNATURE:          DATE:     

TENANT HEREBY ACKNOWLEDGES THAT BY AGREEING TO THE FOREGOING CONFESSION OF
JUDGMENT AND WARRANT OF ATTORNEY, TENANT WAIVES THE RIGHT TO NOTICE AND A PRIOR
JUDICIAL PROCEEDING TO DETERMINE ITS RIGHTS AND LIABILITIES, AND FURTHER
ACKNOWLEDGES THAT LANDLORD MAY, ON DEFAULT BY TENANT UNDER THIS LEASE, SUBJECT
TO SUCH NOTICE REQUIREMENTS, IF ANY, AS ARE HEREIN EXPRESSLY PROVIDED, OBTAIN A
JUDGMENT AGAINST TENANT FOR POSSESSION OF THE PREMISES WITHOUT ANY



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 20

 

OPPORTUNITY OF TENANT TO RAISE ANY DEFENSE, SETOFF, COUNTERCLAIM OR OTHER CLAIM
THAT TENANT MAY HAVE, AND THAT TENANT KNOWINGLY, VOLUNTARILY AND INTELLIGENTLY
GRANTS LANDLORD THE FOREGOING RIGHT TO CONFESS JUDGMENT AND WARRANT OF ATTORNEY
AS AN EXPLICIT AND MATERIAL PART OF THE CONSIDERATION BARGAINED FOR BETWEEN
TENANT AND LANDLORD. IN GRANTING THESE WARRANTS OF ATTORNEY TO CONFESS JUDGMENT
AGAINST TENANT, TENANT HEREBY KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY,
UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS TENANT HAS OR MAY HAVE FOR HEARING
UNDER THE RESPECTIVE CONSTITUTIONS AND LAWS OF THE UNITED STATES AND THE
COMMONWEALTH OF PENNSYLVANIA. TENANT CERTIFIES THAT IT HAS BEEN REPRESENTED BY
(OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) AT THE SIGNING OF THIS LEASE AND
IN THE GRANTING OF THIS CONFESSION OF JUDGMENT AND WARRANT OF ATTORNEY BY
INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD
THE OPPORTUNITY TO DISCUSS THE CONFESSION OF JUDGMENT AND WARRANT OF ATTORNEY
WITH COUNSEL. TENANT FURTHER CERTIFIES THAT IT HAS READ AND UNDERSTANDS THE
MEANING AND EFFECT OF THE FOREGOING CONFESSION OF JUDGMENT AND WARRANT OF
ATTORNEY.

 

SIGNATURE          DATE:     

(ii) IN ANY ACTION TO CONFESS JUDGMENT IN EJECTMENT, LANDLORD SHALL FIRST CAUSE
TO BE FILED IN SUCH ACTION AN AFFIDAVIT MADE BY IT OR SOMEONE ACTING FOR IT
SETTING CONCLUSIVE EVIDENCE, AND IF A TRUE COPY OF THIS LEASE (AND OF THE TRUTH
OF THE COPY SUCH AFFIDAVIT SHALL BE SUFFICIENT EVIDENCE) BE FILED IN SUCH
ACTION, IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL AS A WARRANT OF ATTORNEY,
ANY RULE OF COURT, CUSTOM, OR PRACTICE TO THE CONTRARY NOTWITHSTANDING. TENANT
HEREBY WAIVES AND RELEASES TO LANDLORD, AND TO ANY AND ALL ATTORNEYS WHO MAY
APPEAR FOR LANDLORD, ALL PROCEDURAL ERRORS IN ANY PROCEEDINGS TAKEN BY LANDLORD,
WHETHER BY VIRTUE OF THE WARRANTS OF ATTORNEY CONTAINED IN THIS LEASE OR NOT,
STAY OF EXECUTION AND EXTENSION OF TIME OF PAYMENT, ALL LAWS EXEMPTING REAL OR
PERSONAL PROPERTY FROM EXECUTION AND ALL LIABILITY THEREFOR, AND NO BENEFIT OF
EXEMPTION WILL BE CLAIMED UNDER AND BY VIRTUE OF ANY EXEMPTION LAW NOW IN FORCE
OR WHICH MAY HEREAFTER BE PASSED.

(i) No Waiver by Landlord. No delay or forbearance by Landlord in exercising any
right or remedy hereunder, or Landlord’s undertaking or performing any act or
matter that is not expressly required to be undertaken by Landlord shall be
construed, respectively, to be a waiver of Landlord’s rights or to represent any
agreement by Landlord to undertake or perform such act or matter thereafter.
Waiver by Landlord of any breach by Tenant of any covenant or condition herein
contained (which waiver shall be effective only if so expressed in writing by
Landlord) or failure by Landlord to exercise any right or remedy in respect of
any such breach shall not constitute a waiver or relinquishment for the future
of Landlord’s right to have any such covenant or condition duly performed or
observed by Tenant, or of Landlord’s rights arising because of any subsequent
breach. Landlord’s receipt and acceptance of any payment from Tenant that is
tendered not in conformity with the provisions of this Lease or following a
Default (regardless of any endorsement or notation on any check or any statement
in any letter accompanying any payment) shall not operate as an accord and
satisfaction or a waiver of the right of Landlord to recover any payments then
owing by Tenant which are not paid in full, or act as a bar to the termination
of this Lease and the recovery of the Premises because of Tenant’s previous
default.

(j) Other Remedies. In addition to the foregoing, Landlord, at its option,
without further notice or demand to Tenant, shall have all other rights and
remedies provided at law or in equity.

22. Assignment and Subletting.

(a) General Prohibition. Without Landlord’s prior written consent subject to and
on the conditions described in this Section 22, Tenant shall not, directly or
indirectly, voluntarily or by operation of law, assign this Lease or sublease
the Premises or any part thereof or mortgage, pledge, or



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 21

 

hypothecate its leasehold interest or grant any concession or license within the
Premises, and any attempt to do any of the foregoing shall be void and of no
effect. If Tenant is a corporation, partnership or limited liability company,
the shares or other ownership interests thereof which are not actively traded
upon a stock exchange or in the over-the-counter market, a transfer or series of
transfers whereby 25% or more of the issued and outstanding shares or other
ownership interests of such corporation are, or voting control is, transferred
(but excepting transfers upon deaths of individual owners) from a person or
persons or entity or entities which were owners thereof at time of execution of
this Lease to persons or entities who were not owners of shares or other
ownership interests of the corporation, partnership or limited liability company
at time of execution of this Lease, shall be deemed an assignment of this Lease
requiring the consent of Landlord as provided in this Section 22.
Notwithstanding the foregoing, any public offering of shares or other ownership
interest in Tenant shall not be deemed an assignment.

(b) Permitted Transfers. If Tenant desires to assign, hypothecate or otherwise
transfer this Lease or sublet the Premises other than pursuant to a Permitted
Assignment (as defined below, then at least 10 business days, but not more than
90 business days, before the date Tenant desires the assignment or sublease to
be effective (the “Assignment Date”), Tenant shall give Landlord a notice (the
“Assignment Notice”) containing such information about the proposed assignee or
sublessee, including the proposed use of the Premises and any Hazardous
Materials proposed to be used, stored, handled, treated, generated in or
released or disposed of from the Premises, the Assignment Date, any relationship
between Tenant and the proposed assignee or sublessee, and all material terms
and conditions of the proposed assignment or sublease, including a copy of any
proposed assignment or sublease in its final form, and such other information as
Landlord may deem reasonably necessary or appropriate to its consideration
whether to grant its consent. Landlord may, by giving written notice to Tenant
within 15 business days after receipt of the Assignment Notice: (i) grant such
consent, (ii) refuse such consent, in its reasonable discretion, without
unreasonable conditions or delays (provided that Landlord shall further have the
right to review and approve or disapprove the proposed form of sublease prior to
the effective date of any such subletting), or (iii) terminate this Lease as of
the Assignment Date if the space described in the Assignment Notice is all or
substantially all of the Project (an “Assignment Termination”). If Landlord
delivers notice of its election to exercise an Assignment Termination, Tenant
shall have the right to withdraw such Assignment Notice by written notice to
Landlord of such election within 10 business days after Landlord’s notice
electing to exercise the Assignment Termination. If Tenant withdraws such
Assignment Notice, this Lease shall continue in full force and effect. If Tenant
does not withdraw such Assignment Notice, this Lease, and the term and estate
herein granted, shall terminate as of the Assignment Date with respect to the
space described in such Assignment Notice. No failure of Landlord to exercise
any such option to terminate this Lease, or to deliver a timely notice in
response to the Assignment Notice, shall be deemed to be Landlord’s consent to
the proposed assignment, sublease or other transfer. Tenant shall reimburse
Landlord for all of Landlord’s reasonable and documented out-of-pocket expenses
in connection with its consideration of any Assignment Notice.

Landlord, Tenant, and Neose have executed and delivered a Consent to Property
Access Agreements of even date herewith, a true and complete copy of which is
attached hereto as Exhibit H.

In addition, Tenant shall have the right to assign this Lease, upon 30 days
prior written notice to Landlord but without obtaining Landlord’s prior written
consent, to a corporation or other entity which is a successor-in-interest to
Tenant, by way of merger, consolidation or corporate reorganization, or by the
purchase of all or substantially all of the assets or the ownership interests of
Tenant provided that (i) such merger or consolidation, or such acquisition or
assumption, as the case may be, is for a good business purpose and not
principally for the purpose of transferring the Lease, and (ii) the net worth
(as determined in accordance with generally accepted accounting principles
(“GAAP”)) of the assignee is not less than the net worth (as determined in
accordance with GAAP) of Tenant as of the date of Tenant’s most current
quarterly or annual financial statements, and (iii) such assignee shall agree in
writing to assume all of the terms, covenants and conditions of this Lease
arising after the effective date of the assignment (a “Permitted Assignment”).

In the case of an assignment or subletting requiring Landlord’s prior written
consent, Landlord shall not unreasonably withhold, delay, or condition such
consent. Among other reasons, it shall be



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 22

 

reasonable for Landlord to withhold its consent in any of these instances:
(1) the proposed assignee or subtenant is a governmental agency that distributes
governmental or other payments, benefits, or information to persons who
personally appear at the Premises or is an agency whose use of the Premises
would be inconsistent with the Permitted Use; (2) in Landlord’s reasonable
judgment, the use of the Premises by the proposed assignee or subtenant would
entail any alterations that would materially lessen the value of the leasehold
improvements in the Premises, or would require increased services by Landlord;
(3) in Landlord’s reasonable judgment, the proposed assignee or subtenant lacks
the creditworthiness to support the financial obligations it will incur under
the proposed assignment or sublease; (4) the character, reputation, or business
of the proposed assignee or subtenant is inconsistent with the type and quality
of the first class nature of the Building; (5) Landlord has experienced previous
defaults by or is in litigation with the proposed assignee or subtenant; (6) the
use of the Premises by the proposed assignee or subtenant will violate any
applicable Legal Requirement; or (7) the assignment or sublease is prohibited by
Landlord’s lender.

(c) Additional Conditions. As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:

(i) that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and

(ii) A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks. Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of the such documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.

(d) No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease. If the Rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form) exceeds the sum of the Rent payable under this
Lease (minus the amount of the Rent payable under this Section) and actual and
reasonable brokerage fees, legal costs and any design or construction fees
directly related to and required pursuant to the terms of any such sublease)
(“Excess Rent”), then Tenant shall be bound and obligated to pay Landlord as
Additional Rent hereunder 50% of such Excess Rent within 10 business days
following receipt thereof by Tenant. If Tenant shall sublet the Premises or any
part thereof, Tenant hereby immediately and irrevocably assigns to Landlord, as
security for Tenant’s obligations under this Lease, all rent from any such
subletting, and Landlord as assignee and as attorney-in-fact for Tenant, or a
receiver for Tenant appointed on Landlord’s application, may collect such rent
and apply it toward Tenant’s obligations under this Lease; except that, until
the occurrence of a Default, Tenant shall have the right to collect such rent.



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 23

 

(e) No Waiver. The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of Landlord to any further assignment or subletting
nor shall it release Tenant or any assignee or sublessee of Tenant from full and
primary liability under the Lease. The acceptance of Rent hereunder, or the
acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Premises.

(f) Prior Conduct of Proposed Transferee. Notwithstanding any other provision of
this Section 22, if (i) the proposed assignee or sublessee of Tenant has been
required by any prior landlord, lender or Governmental Authority to take
remedial action in connection with Hazardous Materials contaminating a property,
where the contamination resulted from such party’s action or use of the property
in question, (ii) the proposed assignee or sublessee is subject to an
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall (A) have the absolute right to refuse to consent to any
assignment or subletting to any such party involving clauses (ii) or
(iii) above, and (B) not unreasonably refuse its consent to any assignment or
subletting to any such party involving clause (i) above.

23. Estoppel Certificate. Tenant shall, within 15 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that there are not
any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may be reasonably
requested thereon. Any such statement may be relied upon by any prospective
purchaser or encumbrancer of all or any portion of the real property of which
the Premises are a part. Tenant’s failure to deliver such statement within such
time shall, at the option of Landlord, be conclusive upon Tenant that the Lease
is in full force and effect and without modification except as may be
represented by Landlord in any certificate prepared by Landlord and delivered to
Tenant for execution.

24. Quiet Enjoyment. So long as no Defaults exist, Tenant shall, subject to the
terms of this Lease, at all times during the Term, have peaceful and quiet
enjoyment of the Premises against any person claiming by, through or under
Landlord.

25. Prorations. All prorations required or permitted to be made hereunder shall
be made on the basis of a 360 day year and 30 day months.

26. Rules and Regulations. Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable rules and regulations at any time
or from time to time established by Landlord covering use of the Premises and
the Project. The current rules and regulations are attached hereto as Exhibit E.
If there is any conflict between said rules and regulations and other provisions
of this Lease, the terms and provisions of this Lease shall control. Landlord
shall not have any liability or obligation for the breach of any rules or
regulations by other tenants in the Project and shall not enforce such rules and
regulations in a discriminatory manner.

27. Subordination. This Lease and the estate, interest, and rights hereby
created are subject and subordinate at all times to the lien of any Mortgage
placed upon the Premises or any estate or interest therein, and to all renewals,
modifications, consolidations, replacements, and extensions of the



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 24

 

same, and any substitutes therefor, without the necessity of any further
instrument or act on the part of Tenant; provided, however that so long as there
is no Default hereunder, Tenant’s right to possession of the Premises shall not
be disturbed by the Holder of any such Mortgage. Tenant agrees, at the election
of the Holder of any such Mortgage, to attorn to any such Holder. Tenant agrees
upon demand to execute, acknowledge and deliver such instruments, confirming
such subordination, and such instruments of attornment as shall be requested by
any such Holder, provided any such instruments contain appropriate
non-disturbance provisions assuring Tenant’s quiet enjoyment of the Premises as
set forth in Section 24 hereof. Notwithstanding the foregoing, any such Holder
may at any time subordinate its Mortgage to this Lease, without Tenant’s
consent, by notice in writing to Tenant, and thereupon this Lease shall be
deemed prior to such Mortgage without regard to their respective dates of
execution, delivery or recording and in that event such Holder shall have the
same rights with respect to this Lease as though this Lease had been executed
prior to the execution, delivery and recording of such Mortgage and had been
assigned to such Holder. As of the Commencement Date, the Project is not subject
to the lien of any Mortgage. On Tenant’s written request, Landlord shall use its
commercially reasonable efforts (but with no obligation to pay any out-of-pocket
fees or sums) to obtain from any Holder of a first lien Mortgage at any time
hereafter during the Term covering any or all of the Project or the Premises a
non-disturbance agreement on Holder’s standard form in favor of Tenant assuring
Tenant’s quiet enjoyment of the Premises as set forth in Section 24 hereof. The
term “Mortgage” whenever used in this Lease shall be deemed to include deeds of
trust, security assignments and any other encumbrances, and any reference to the
“Holder” of a Mortgage shall be deemed to include the beneficiary under a
Mortgage.

28. Surrender. Upon the expiration of the Term or earlier termination of
Tenant’s right of possession and upon the earlier or extended shutdown of CGMP
Systems or Building Infrastructure under Section 12, Tenant shall surrender the
Premises (including, but not limited to, the Building Infrastructure) to
Landlord in the same condition as received, subject to any Alterations or
Installations permitted by Landlord to remain in the Premises, free of Hazardous
Materials brought upon, kept, used, stored, handled, treated, generated in, or
released or disposed of from, the Premises by any person other than a Landlord
Party (collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 18 and 19 excepted. At least 3 months prior to
the surrender of the Premises, Tenant shall deliver to Landlord a narrative
description of the actions proposed (or required by any Governmental Authority)
to be taken by Tenant in order to surrender the Premises (including any
Installations permitted by Landlord to remain in the Premises as well as the
Building Infrastructure) at the expiration or earlier termination of the Term,
free from any residual impact from the Tenant HazMat Operations and otherwise
released for unrestricted use and occupancy (the “Surrender Plan”). Such
Surrender Plan shall be accompanied by a current listing of (i) all Hazardous
Materials licenses and permits held by or on behalf of any Tenant Party with
respect to the Premises, and (ii) all Hazardous Materials used, stored, handled,
treated, generated, released or disposed of from the Premises, and shall be
subject to the review and approval of Landlord’s environmental consultant. In
connection with the review and approval of the Surrender Plan, upon the request
of Landlord, Tenant shall deliver to Landlord or its consultant such additional
non-proprietary information concerning Tenant HazMat Operations as Landlord
shall request. On or before such surrender, Tenant shall deliver to Landlord
evidence that the approved Surrender Plan shall have been satisfactorily
completed and Landlord shall have the right, subject to reimbursement at
Tenant’s expense as set forth below, to cause Landlord’s environmental
consultant to inspect the Premises (including, but not limited to, the Building
Infrastructure) and perform such additional procedures as may be deemed
reasonably necessary to confirm that the Premises (including, but not limited
to, the Building Infrastructure) are, as of the effective date of such surrender
or early termination of the Lease, free from any residual impact from Tenant
HazMat Operations. Tenant shall reimburse Landlord, as Additional Rent, for the
actual out-of pocket expense incurred by Landlord for Landlord’s environmental
consultant to review and approve the Surrender Plan and to visit the Premises
and verify satisfactory completion of the same, which cost shall not exceed
$3,000. Landlord shall have the unrestricted right to deliver such Surrender
Plan and any report by Landlord’s environmental consultant with respect to the
surrender of the Premises (including, but not limited to, the Building
Infrastructure) to third parties.



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 25

 

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project
(including, but not limited to, the Building Infrastructure) are surrendered
free from any residual impact from Tenant HazMat Operations, the cost of which
actions shall be reimbursed by Tenant as Additional Rent, without regard to the
limitation set forth in the first paragraph of this Section 28.

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. Any Tenant’s Property, Alterations and
property not so removed by Tenant as permitted or required herein shall be
deemed abandoned and may be stored, removed, and disposed of by Landlord at
Tenant’s expense, and Tenant waives all claims against Landlord for any damages
resulting from Landlord’s retention and/or disposition of such property. All
obligations of Tenant hereunder not fully performed as of the termination of the
Term, including the obligations of Tenant under Section 30 hereof, shall survive
the expiration or earlier termination of the Term, including, without
limitation, indemnity obligations, payment obligations with respect to Rent and
obligations concerning the condition and repair of the Premises.

29. Waiver of Jury Trial. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY
OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

30. Environmental Requirements.

(a) Prohibition/Compliance/Indemnity. Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party. If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, attorneys’, consultants’ and experts’ fees,
court costs and amounts paid in settlement of any claims or actions), fines,
forfeitures or other civil, administrative or criminal penalties, injunctive or
other relief (whether or not based upon personal injury, property damage, or
contamination of, or adverse effects upon, the environment, water tables or
natural resources), liabilities or losses (collectively, “Environmental Claims”)
which arise during or after the Term as a result of such contamination. This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
treatment, remedial, removal, or restoration work required by any federal, state
or local Governmental Authority because of Hazardous Materials present in the
air, soil or ground water above, on, or under the Premises. Without limiting the
foregoing, if the presence of any Hazardous Materials on the Premises, the
Project or any adjacent property caused or permitted by Tenant or any Tenant
Party results in any contamination of the Premises, the Project or any adjacent
property, Tenant shall promptly take all actions at its sole expense and in
accordance with applicable Environmental Requirements as are necessary to return
the Premises,



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 26

 

the Project or any adjacent property to the condition existing prior to the time
of such contamination, provided that Landlord’s approval of such action shall
first be obtained, which approval shall not unreasonably be withheld so long as
such actions would not potentially have any material adverse long-term or
short-term effect on the Premises or the Project.

(b) Business. Landlord acknowledges that it is not the intent of this Section 30
to prohibit Tenant from using the Premises for the Permitted Use. Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements. As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Commencement Date a
list identifying each type of Hazardous Materials to be brought upon, kept,
used, stored, handled, treated, generated on, or released or disposed of from,
the Premises (other than Hazardous Material contained in products customarily
used by tenants in de minimus quantities for ordinary cleaning and office
purposes) and setting forth any and all governmental approvals or permits
required in connection with the presence, use, storage, handling, treatment,
generation, release or disposal of such Hazardous Materials on or from the
Premises (“Hazardous Materials List”). Tenant shall deliver to Landlord an
updated Hazardous Materials List at least once a year and shall also deliver an
updated list before any new Hazardous Material is brought onto, kept, used,
stored, handled, treated, generated on, or released or disposed of from, the
Premises (other than Hazardous Material contained in products customarily used
by tenants in de minimus quantities for ordinary cleaning and office purposes).
Tenant shall deliver to Landlord true and correct copies of the following
documents (the “Haz Mat Documents”) relating to the use, storage, handling,
treatment, generation, release or disposal of Hazardous Materials within 30 days
after the Commencement Date, or if unavailable at that time, concurrent with the
receipt from or submission to a Governmental Authority: permits; approvals;
reports and correspondence; storage and management plans, notice of violations
of any Legal Requirements; plans relating to the installation of any storage
tanks to be installed in or under the Project (provided, said installation of
tanks shall only be permitted after Landlord has given Tenant its written
consent to do so, which consent may be withheld in Landlord’s sole and absolute
discretion); all closure plans or any other documents required by any and all
federal, state and local Governmental Authorities for any storage tanks
installed in, on or under the Project for the closure of any such tanks; and a
Surrender Plan (to the extent surrender in accordance with Section 28 cannot be
accomplished in 3 months). Tenant is not required, however, to provide Landlord
with any portion(s) of the Haz Mat Documents containing information of a
proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities. It is not the intent of this
Section to provide Landlord with information which could be detrimental to
Tenant’s business should such information become possessed by Tenant’s
competitors.

(c) Tenant Representation and Warranty. Tenant hereby represents and warrants to
Landlord that (i) neither Tenant nor any of its legal predecessors has been
required by any prior landlord, lender or Governmental Authority at any time to
take remedial action in connection with Hazardous Materials contaminating a
property which contamination was permitted by Tenant or such predecessor or
resulted from Tenant’s or such predecessor’s action or use of the property in
question, and (ii) Tenant is not subject to any enforcement order issued by any
Governmental Authority in connection with the use, storage, handling, treatment,
generation, release or disposal of Hazardous Materials (including, without
limitation, any order related to the failure to make a required reporting to any
Governmental Authority). If this representation and warranty provided by Tenant
is knowingly false, Landlord shall have the right to terminate this Lease in the
exercise of its sole and absolute discretion.

(d) Testing. Landlord shall have the right, upon 10 business days written notice
to Tenant, to conduct annual tests of the Premises to determine whether any
contamination of the Premises or the Project has occurred as a result of
Tenant’s use. Tenant shall be required to pay the cost of such annual test of
the Premises; provided, however, that if Tenant conducts its own tests of the
Premises using third party contractors and test procedures acceptable to
Landlord which tests are certified to Landlord, Landlord shall accept such tests
in lieu of the annual tests to be paid for by Tenant. In addition, at any time,
and from time to time, prior to the expiration or earlier termination of the
Term, Landlord shall have the right to conduct appropriate tests of the Premises
and the Project to determine if contamination has



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 27

 

occurred as a result of Tenant’s use of the Premises. In connection with such
testing, upon the request of Landlord, Tenant shall deliver to Landlord or its
consultant such non-proprietary information concerning the use of Hazardous
Materials in or about the Premises by Tenant or any Tenant Party. If
contamination has occurred for which Tenant is liable under this Section 30,
Tenant shall pay all costs to conduct such tests. If no such contamination is
found, Landlord shall pay the costs of such tests (which shall not constitute an
Operating Expense). Landlord shall provide Tenant with a copy of all third
party, non-confidential reports and tests of the Premises made by or on behalf
of Landlord during the Term without representation or warranty and subject to a
confidentiality agreement. Tenant shall, at its sole cost and expense, promptly
and satisfactorily remediate any environmental conditions identified by such
testing in accordance with all Environmental Requirements. Landlord’s receipt of
or satisfaction with any environmental assessment in no way waives any rights
which Landlord may have against Tenant.

(e) Underground Tanks. If underground or other storage tanks storing Hazardous
Materials located on the Premises or the Project are used by Tenant or are
hereafter placed on the Premises or the Project by Tenant, Tenant shall install,
use, monitor, operate, maintain, upgrade and manage such storage tanks, maintain
appropriate records, obtain and maintain appropriate insurance, implement
reporting procedures, properly close any underground storage tanks, and take or
cause to be taken all other actions necessary or required under applicable state
and federal Legal Requirements, as such now exists or may hereafter be adopted
or amended in connection with the installation, use, maintenance, management,
operation, upgrading and closure of such storage tanks.

(f) Tenant’s Obligations. Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of the Lease. During any period of
time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials (including, without limitation, the release and termination of any
licenses or permits restricting the use of the Premises and the completion of
the approved Surrender Plan), Tenant shall continue to pay the full Rent in
accordance with this Lease for any portion of the Premises not relet by Landlord
in Landlord’s sole discretion, which Rent shall be prorated daily.

(g) Definitions. As used herein, the term “Environmental Requirements” means all
applicable present and future statutes, regulations, ordinances, rules, codes,
judgments, orders or other similar enactments of any Governmental Authority
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises or the Project, or the environment, including without
limitation, the following: the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. As used herein, the term “Hazardous Materials”
means and includes any substance, material, waste, pollutant, or contaminant
listed or defined as hazardous or toxic, or regulated by reason of its impact or
potential impact on humans, animals and/or the environment under any
Environmental Requirements, asbestos and petroleum, including crude oil or any
fraction thereof, natural gas liquids, liquefied natural gas, or synthetic gas
usable for fuel (or mixtures of natural gas and such synthetic gas). As defined
in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom. As used
herein, “Tenant Party” or Tenant Parties” means and includes Tenant’s agents,
servants, employees, invitees and contractors.

31. Tenant’s Remedies/Limitation of Liability. Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary provided Landlord diligently performs its obligations to completion).
Upon any default by Landlord, Tenant shall give notice by registered or
certified mail to any Holder of a Mortgage covering the Premises and Tenant
shall offer such Holder a reasonable opportunity to cure the default, including
time to obtain possession of the Project by power of sale or a judicial action
if such should prove necessary to effect a cure; provided Landlord shall have
furnished to Tenant in writing the names and addresses of all such persons who
are to receive such notices. All obligations of Landlord hereunder shall be
construed as covenants, not



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 28

 

conditions; and, except as may be otherwise expressly provided in this Lease,
Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter. The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises. Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

32. Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises to inspect the Premises (including, but not
limited to, the Building Infrastructure) and to make such repairs as may be
required or permitted pursuant to this Lease and for any other business purpose
during normal business hours on not less than 48 hours advance written notice
(except in the case of emergencies in which case no such notice shall be
required and such entry may be at any time) for the purpose of effecting any
such repairs, inspecting the Premises, showing the Premises to prospective
purchasers and, during the last year of the Term, to prospective tenants;
provided, however, that Landlord, its agents, representatives and contractors
shall take all commercially reasonable efforts to minimize any disturbance to
Tenant or any interruption of Tenant’s business. Landlord may erect a suitable
sign on the Premises stating the Premises are available to let or that the
Project is available for sale. Landlord may grant easements, make public
dedications, and create restrictions on or about the Premises, provided that no
such easement, dedication, designation or restriction materially, adversely
affects Tenant’s use or occupancy of the Premises for the Permitted Use. At
Landlord’s request, Tenant shall execute such instruments as may be necessary
for such easements, dedications or restrictions. Tenant shall at all times,
except in the case of emergencies, have the right to escort Landlord or its
agents, representatives, contractors or guests while the same are in the
Premises, provided such escort does not materially and adversely affect
Landlord’s access rights hereunder.

(a) Landlord shall have the right to conduct annual property condition surveys
of the Premises to determine Tenant’s compliance with Tenant’s obligations under
this Lease to maintain in good working order and condition the Premises
(including, but not limited to, the Building Infrastructure). Tenant shall be
required to reimburse Landlord, as Additional Rent, for the actual out-of pocket
expense incurred by Landlord for such survey, which cost shall not exceed
$5,000; provided, however, that if such survey indicates that Tenant has
complied with such obligations under this Lease, Tenant shall not be obligated
to pay such cost in connection with such survey. Landlord shall provide Tenant
with a copy of such survey without representation or warranty and subject to a
confidentiality agreement. Tenant shall, at its sole cost and expense, promptly
and satisfactorily repair any conditions identified in the corrective action
portion of such survey so that the Premises and the Building Infrastructure are
restored to good working order and condition as required by the terms and
conditions of this Lease. Landlord’s receipt of or satisfaction with any survey
in no way waives any rights that Landlord may have against Tenant.

33. Security. Tenant acknowledges and agrees that security devices and services,
if any, while intended to deter crime may not in given instances prevent theft
or other criminal acts and that Landlord is not providing any security services
with respect to the Premises. Tenant agrees that Landlord shall not be liable to
Tenant for, and Tenant waives any claim against Landlord with respect to, any
loss by theft or any other damage suffered or incurred by Tenant in connection
with any unauthorized entry into the Premises or any other breach of security
with respect to the Premises. Tenant shall be solely responsible for the
personal safety of Tenant’s officers, employees, agents, contractors, guests and
invitees while any such person is in, on or about the Premises and/or the
Project. Tenant shall at Tenant’s cost obtain insurance coverage to the extent
Tenant desires protection against such criminal acts.

34. Force Majeure. Landlord shall not be responsible or liable for delays in the
performance of its obligations hereunder when caused by, related to, or arising
out of acts of God, strikes, lockouts, or other labor disputes, embargoes,
quarantines, weather, national, regional, or local disasters, calamities, or
catastrophes, inability to obtain labor or materials (or reasonable substitutes
therefor) at reasonable



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 29

 

costs or failure of, or inability to obtain, utilities necessary for
performance, governmental restrictions, orders, limitations, regulations, or
controls, national emergencies, delay in issuance or revocation of permits,
enemy or hostile governmental action, terrorism, insurrection, riots, civil
disturbance or commotion, fire or other casualty, and other causes or events
beyond the reasonable control of Landlord (“Force Majeure”).

35. Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction, other than Studley, Inc. (“Tenant’s Broker”) Landlord and Tenant
each hereby agree to indemnify and hold the other harmless from and against any
claims by any Broker, other than Tenant’s Broker, claiming a commission or other
form of compensation by virtue of having dealt with Tenant or Landlord, as
applicable, with regard to this leasing transaction. Tenant shall cause Neose to
pay any commission due and owing to Tenant’s Broker, it being understood and
agreed that Landlord has no liability, obligation, or responsibility for the
payment of any commission to Tenant’s Broker. Tenant shall indemnify and hold
Landlord harmless from and against any claims by Tenant’s Broker with regard to
this leasing transaction.

36. Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY:
(A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR (AND TENANT
AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR INJURY, WHETHER
ACTUAL OR CONSEQUENTIAL TO: TENANT’S PERSONAL PROPERTY OF EVERY KIND AND
DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT, INVENTORY,
SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS, PRODUCT,
SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER RECORDS OF
EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL INCOME DERIVED
OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE TO LANDLORD FOR
ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN ANY WAY UNDER
THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE
STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY PROCEEDS
FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT
OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH LOSS; AND
(C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST ANY OF
LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS. UNDER NO
CIRCUMSTANCES SHALL LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR
FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

37. Severability; Entire Agreement. If any clause or provision of this Lease is
illegal, invalid or unenforceable under present or future laws, then and in that
event, it is the intention of the parties hereto that the remainder of this
Lease shall not be affected thereby. It is also the intention of the parties to
this Lease that in lieu of each clause or provision of this Lease that is
illegal, invalid or unenforceable, there be added, as a part of this Lease, a
clause or provision as similar in effect to such illegal, invalid or
unenforceable clause or provision as shall be legal, valid and enforceable. This
Lease, including the exhibits attached hereto, constitutes the entire agreement
between Landlord and Tenant pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, letters of intent,
negotiations, and discussions, whether oral or written, of the parties, and
there are no warranties, representations, or other agreements, express or
implied, made to either party by the other party in connection with the subject
matter hereof except as specifically set forth herein or in the documents
delivered pursuant hereto or in connection herewith.

38. Signs; Exterior Appearance. Tenant shall have the right to perform or permit
any of the following subject to the Legal Requirements and with Landlord’s prior
written consent (which consent shall not be unreasonably withheld, delayed, or
conditioned): (i) attach any awnings, exterior lights,



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 30

 

decorations, balloons, flags, pennants, banners, painting or other projection to
any outside wall of the Project, (ii) coat or otherwise sunscreen the interior
or exterior of any windows, or (iii) paint, affix or exhibit on any part of the
Premises or the Project any signs, notices, window or door lettering, placards,
decorations, or advertising media of any type which can be viewed from the
exterior of the Premises.

39. Right to Extend Term. Tenant shall have the right to extend the Term of the
Lease upon the following terms and conditions:

(a) Extension Rights. Tenant shall have 2 consecutive rights (each, an
“Extension Right”) to extend the term of this Lease for 5 years each (each, an
“Extension Term”) on the same terms and conditions as this Lease (other than
Base Rent and the TI Allowance) by giving Landlord written notice of its
election to exercise each Extension Right at least 12 months prior, and no
earlier than 18 months prior, to the expiration of the Base Term of the Lease or
the expiration of any prior Extension Term.

Base Rent shall be adjusted on the commencement date of such Extension Term and
on each anniversary of the commencement of such Extension Term by multiplying
the Base Rent payable immediately before such adjustment by the Rent Adjustment
Percentage applicable to the Extension Term (i.e., 4%) and adding the resulting
amount to the Base Rent payable immediately before such adjustment.

(b) Rights Personal. Extension Rights are personal to Tenant and are not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease.

(c) Exceptions. Notwithstanding anything set forth above to the contrary,
Extension Rights shall not be in effect and Tenant may not exercise any of the
Extension Rights:

(i) during any period of time that Tenant is in Default under any provision of
this Lease; or

(ii) if Tenant has been in Default under any provision of this Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise an Extension
Right, whether or not the Defaults are cured.

(d) No Extensions. The period of time within which any Extension Rights may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Rights.

(e) Termination. The Extension Rights shall terminate and be of no further force
or effect even after Tenant’s due and timely exercise of an Extension Right, if,
after such exercise, but prior to the commencement date of an Extension Term,
(i) Tenant fails to timely cure any default by Tenant under this Lease; or
(ii) Tenant has Defaulted 3 or more times during the period from the date of the
exercise of an Extension Right to the date of the commencement of the Extension
Term, whether or not such Defaults are cured.

40. Miscellaneous.

(a) Notices. All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above. Landlord and Tenant may from time to
time by written notice to the other designate another address for receipt of
future notices.

(b) Joint and Several Liability. If and when included within the term “Tenant,”
as used in this instrument, there is more than one person or entity, each shall
be jointly and severally liable for the obligations of Tenant.



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 31

 

(c) Recordation. Neither this Lease nor a memorandum of lease shall be filed by
or on behalf of Tenant in any public record. Landlord may prepare and file, and
upon request by Landlord Tenant will execute, a memorandum of lease.

(d) Interpretation. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto. Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

(e) Not Binding Until Executed. The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

(f) Limitations on Interest. It is expressly the intent of Landlord and Tenant
at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease. If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

(g) Choice of Law. Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

(h) Time. Time is of the essence as to the performance of each party’s
obligations under this Lease.

(i) Incorporation by Reference. All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof. If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

(j) Hazardous Activities. Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 32

 

(k) Confidentiality. As used in this Lease, “Tenant Information” means any of
Tenant’s proprietary or confidential information that is provided or disclosed
to Landlord, whether printed, written, verbal, electronic, on computer disk,
CAD, photographic or otherwise and that (i) is labeled as “confidential,”
“proprietary,” or with a similar legend; (ii) is identified as confidential or
proprietary at the time of disclosure; or (iii) Landlord knew or should have
known under the circumstances was considered confidential or proprietary to
Tenant. However, the definition of Tenant Information excludes any information
that: (A) is now, or in the future becomes, public knowledge other than through
the acts or omissions of Landlord; (B) was in Landlord’s possession free of any
obligation of confidence at the time it was disclosed by Tenant; or (C) is
received by Landlord from another person or entity who is under no obligation of
confidentiality to Tenant to keep the same confidential.

(I) Subject to the exclusions and exceptions in this Section 40(k), Landlord
agrees to keep any such Tenant Information in strict confidence using the same
degree of care that Landlord uses to protect its own confidential information,
and to not disclose, divulge, or communicate Tenant Information to any person or
entity, except to Landlord’s affiliates, agents, employees, investors, counsel,
and financial advisors who have a need to know such information. Landlord may
also disclose certain Tenant Information, without violating this Section 40(k),
to the extent the disclosure is reasonably necessary (A) for Landlord to enforce
its rights or defend itself under this Lease; (B) for submissions to any
Governmental Authority; (C) for purposes of administering this Lease; (D) in
connection with Landlord’s ownership of the Project; or (E) for compliance with
a valid order of a court or other Governmental Authority or with any Legal
Requirement.

(II) Any Tenant Information obtained by Landlord shall not confer any rights or
interests in the Tenant Information to Landlord or anyone else. All Tenant
Information and any trade secret rights related thereto, are and remain the
exclusive and absolute property of Tenant. If Landlord, or anyone else for whom
Landlord is liable breaches or attempts to breach the provisions of this
Section 40(k), the injury to Tenant will be irreparable and money damages may
not be an adequate remedy. In such event, Tenant shall be entitled, in addition
to all remedies available at law or in equity, to seek to obtain from any court
of competent jurisdiction an injunction prohibiting Landlord or such other
person from any further breach or attempted breach of this Section 40(k).

[Signatures on next page]



--------------------------------------------------------------------------------

102 Witmer Road/Auxilium Pharmaceuticals, Inc. - Page 33

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

TENANT:

 

AUXILIUM PHARMACEUTICALS, INC.,

a Delaware corporation

By:   /s/ James E. Fickenscher Its:   Chief Financial Officer

LANDLORD:

 

ARE-PA REGION NO. 6, LLC,

a Delaware limited liability company

By:  

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership,

managing member

  By:  

ARE-QRS CORP.,

a Maryland corporation,

general partner

    By /s/ Jennifer J. Pappas                            ,     Vice President
and Assistant Secretary  



--------------------------------------------------------------------------------

Net/Gross Multi-Tenant Office/Laboratory    Street Address/Tenant - Page 1

 

EXHIBIT A TO LEASE

DESCRIPTION OF PREMISES



--------------------------------------------------------------------------------

LOGO [g53967img_001.jpg]



--------------------------------------------------------------------------------

Net/Gross Multi-Tenant Office/Laboratory    Street Address/Tenant - Page 1

 

EXHIBIT B TO LEASE

DESCRIPTION OF PROJECT

Metes and Bounds description of Unit 30, Block 60A, APN # 36-00-11954-016, lands
now or formerly Neose Technologies, Inc., Horsham Township, Montgomery County,
Commonwealth of Pennsylvania as described on the ALTA/ACSM Land Title Survey
prepared by Control Point Associates, Inc., dated August 8, 2006, File No.
CP97002.02 as follows:

BEGINNING at a concrete monument along the Northeasterly legal right-of-way of
Witmer Road (a.k.a. T-405, 60.00 feet wide right-of-way), at its intersection
with the dividing line between Unit 30, Block 60A, APN #36-00-11954-016, Lands
now or formerly Neose Technologies, Inc., and Unit 1, Block 60A, APN
#36-00-11954-025, Lands now or formerly Liberty Property Limited Partnership,
and from said point of beginning running, thence;

1. along the northeasterly legal right-of-way line of Witmer Road, North 23
degrees 42 minutes 10 seconds West, a distance of 376.11 feet to a point,
thence;

2. along the dividing line between Unit 30, Block 60A, APN # 36-00-11954-016,
and Unit 29, Block 60A, APN # 36-00-11954-007, Lands now or formerly Liberty
Property Limited Partnership, North 44 degrees 49 minutes 22 seconds East, a
distance of 428.99 feet to a railroad spike, thence;

3. along the dividing line between Unit 30, Block 60A, APN # 36-00-11954-016 and
Unit 22, Block 60A, APN # 36-00-10235-052, Lands now or formerly Liberty
Property Limited Partnership, South 45 degrees 10 minutes 38 seconds East, a
distance of 350.00 feet to a concrete monument;

4. along the dividing line between Unit 30, Block 60A, APN #36-00-11954-016 and
Unit 1, Block 60A, APN # 35-00-11954-025, South 44 degrees 49 minutes 22 seconds
West, a distance of 566.68 feet to a concrete monument on the northeasterly
legal right-of-way of Witmer Road and the point and place of beginning.

Containing 174,242 square feet or 4.000 acres, more or less.

TOGETHER WITH easements as set forth in Easement Agreement between Liberty
Property Limited Partnership, a Pennsylvania limited partnership and Neose
Technologies, Inc., a Delaware corporation, dated January 24, 2002 and recorded
January 30, 2002 in the Office of the Recorder of Deeds in and for the County of
Montgomery, Pennsylvania in Deed Book 5393 at Page 2346.



--------------------------------------------------------------------------------

Witmer Road Property - Included Assets    Exhibit B

 

Grouping Legend    1a General Building Infrastructure    2a Process Equipment   
3a Lab Equipment    6a IT Equipment   

 

Group    FAS
System #    Equipment
Tag #    FAS
Tag #    Acq Date   

Vendor

  

Description

  

Location

   Serial Number 1a    2,203    AE-5048    01425    5/31/2005    GE
Infrastructure Sensing    Kaye Validator 2000    Trailer    504030 1a    N/A   
AU-1000          GETINGE    AUTOCLAVE/STERILIZER    413    #N/A 1a    1,535   
BSC-1000    01005    8/11/2003    Thermo Forma    Bio Safe Cabinet-4 ft.   
Pilot Plant - Rm 361    100902-3088 1a    1,534    BSC-1001    00630   
8/11/2003    Thermo Forma    Bio Safe Cabinet-4 ft.    Pilot Plant - Rm 362   
100902-3085 1a    1,944    BSC-1002    01258    7/31/2004    Thermo Forma    Bio
Safety Cabinet-4ft    PP 169A    101603-03865 1a    1,945    BSC-1003    01322
   7/31/2004    Thermo Forma    Bio Safety Cabinet-4ft    PP - Rm 358   
101603-03866 1a    1,119    BSC-2000    00695    1/31/2002    ThermoForma    6ft
Bio Safety Cabinet    PP- Room 316    0 1a    1,117    BSC-2700    00696   
1/31/2002    ThermoForma    6ft Bio Safety Cabinet    Room 324    22539 1a   
1,116    BSC-3000    00697    1/31/2002    ThermoForma    6ft Bio Safety Cabinet
   PP Room 335    0 1a    1,120    BSC-304    00694    1/31/2002    ThermoForma
   4ft Bio Safety Cabinet    Room 304    22536 2070 1a    1,115    BSC-3700   
00698    1/31/2002    ThermoForma    6ft Bio Safety Cabinet    Room 341    22539
1a    1,521    DW-0001    00621    7/11/2003    Lancer USA Inc    Glassware
washing machine    Common Area 413    3E042738 1a    1,522    DW-0002    00622
   7/11/2003    Lancer USA Inc    Glassware washing machine    Common Area 413
   3E042737 1a    530    H-0003    00962       Labconco    Fisher
Scientific-BioHood 6 ft Purif -6    Lab 9    0 1a    N/A    H-0004          6
Foot    Biosafety Cabinet    Lab 1    #N/A 1a    N/A    H-0005          6 Foot
   Biosafety Cabinet    Lab 1    #N/A 1a    N/A    H-0007          Labconco, 4
Foot    Biosafety Cabinet    Lab 10    #N/A 1a    N/A    H-0010         
Labconco    BIOLOGICAL SAFETY CABINET    Lab 8    010615620G 1a    N/A    H-0011
         Labconco    BIOLOGICAL SAFETY CABINET    Lab 8    010615613G 1a    693
   H-1009    00146    2/29/2000    ThermoQuest    Bio Safe Cabinet    WR LAB 4
ROOM 132    23855-339 1a    682    ML-03    00127    1/28/2000    FTS Kinetics
   Lyostar, LS 00013a (lyophilizer)    Rm 304    Neose # ML-003 1a    1,450   
PK-1850    00560    1/1/2003    Techniserv    CIP System    utility rm    PK1850
1a    1,448    PK-1910    00561    1/1/2003    Steris    Clean Steam Generator
   Utility rm    COA41480/PK1910 1a    1,451    PK-1950    00556    1/1/2003   
Techniserv    SIP System    PP 318    0 1a    N/A    PN-01    n/a       Process
Network    Plant SCADA Network, Domain Server,    327    1a    N/A    RP-1720   
      Fristam Pump    3 hp, 1750 rpm, 60+ gpm    308    none 1a    N/A   
RP-1990    N/A       Fristam Pump    3 hp, 1750 rpm, 60+ gpm    322    none 1a
   1,449    ST-1910    00553    1/1/2003    Steris    Autoclave    Rm #321    0
1a    N/A    Z-100          1-Tank, w/ HX & 2 Pumps    Portable CIP skid    171
   2005059 1a    N/A    Z-101          1-Tank, w/ HX & 2 Pumps    Portable CIP
skid    Rock Road    1054701

 

Page 1 of 8



--------------------------------------------------------------------------------

Witmer Road Property - Included Assets    Exhibit B

 

Grouping Legend    1a General Building Infrastructure    2a Process Equipment   
3a Lab Equipment    6a IT Equipment   

 

Group    FAS
System #    Equipment
Tag #    FAS
Tag #    Acq Date   

Vendor

  

Description

  

Location

   Serial Number 1a    N/A    Z-1046          Gas Cylinders, Auto Change-   
Oxygen System    Outside    n/a 1a    N/A    Z-1049          O2 Deward, Auto
Change-over    Liquid Oxygen Skid    Outside    n/a 2a    N/A    AG-1020      
      High Shear Agitator    Portable    #N/A 2a    1,860    AG-1600    00506   
1/1/2003    Lightnin    Mixer Attachments-see sys 1500 & 1859    PP 309   
R0237425501 &
401 2a    1,500    AG-1700    00504    1/1/2003    Lightnin    Mixer
Attachments-see sys 1859 & 1860    PP 308    R0237425501 &
401 2a    N/A    AG-2000             Mix Tank Agitator    362    #N/A 2a    N/A
   AG-2001             Lightnin Agitator    Portable    #N/A 2a    N/A   
AG-2002             Lightnin Agitator    Portable    #N/A 2a    N/A    AG-2003
            Lightnin Agitator    Portable    #N/A 2a    1,580    CF-1009   
00759    10/23/2003    Separation Equipment    Sorvall RC-3C Plus w/H6000A Rotor
   Pilot Plant - Rm 320    9500399 2a    2,176    CF-1012    01429    3/3/2005
   Block Scientific    Sorvall RC-3C Plus centrifuge w/6x1 L rotor    PP RM 362
   0 2a    1,445    CF-2500    00524    1/1/2003    Alfa Laval    Centrifuge
#1-GMP Facility-CF2500    PP RM 326    7217 /
7219/4115645 2a    1,595    CF-2700    00776    10/31/2003    Alfa Laval    LAPX
404    PP ROOM 320    4126585 2a    1,446    CF-3500    00541    1/1/2003   
Alfa Laval    Centrifuge #2-GMP Facility -CF3500    PP 339    7218/7220/4115482
2a    N/A    F-803          10” diam, 38.5” High    Meissner Filter Housing   
Portable    1627 2a    N/A    FH-1001          CUNO    filter housing    Lab 5
   #N/A 2a    N/A    FH-1002          16” diam    CUNO Depth Filter    Portable
   #N/A 2a    N/A    FH-1004          12” diam    CUNO Depth Filter    Portable
   #N/A 2a    N/A    FH-1007          12” diam    CUNO Depth Filter    Portable
   #N/A 2a    N/A    FH-1009    N/A       8” Diam x 27” High    20” Millipore
Filter housing    167    5072 2a    1,453    P-2450    00527    1/1/2003    APV
USA    Homogenizer    PP 326    1-01-302 2a    1,461    P-2450    00529   
1/1/2003    Allegheny Bradford    Cooling Exchanger    PP 326    2783880 2a   
N/A    R-100             1L reactor    168    WA42401397 2a    N/A    R-105   
         4L reactor    168    WA42401397 2a    N/A    R-200          1250L,
jacketed, agitated    Reactor    302    none 2a    1,456    R-2100    00515   
1/1/2003    B. Braun Biotech    20L Fermenter R2100    PP ROOM 320    1654-15A
2a    1,455    R-2200    00516    1/1/2003    B. Braun Biotech    200L
Fermenter-R2200    PP 320    1655-200A 2a    1,457    R-2300    00519   
1/1/2003    B. Braun Biotech    2000L Fermenter-R2300    PP 320    1656-2000A 2a
   1,459    R-3100    00532    1/1/2003    B. Braun Biotech    20L Fermenter
R3100    PP 337    1567-15A 2a    1,458    R-3200    00535    1/1/2003    B.
Braun Biotech    200L Fermenter-R3200    PP RM 337    1658-200A

 

Page 2 of 8



--------------------------------------------------------------------------------

Witmer Road Property - Included Assets    Exhibit B

 

Grouping Legend    1a General Building Infrastructure    2a Process Equipment   
3a Lab Equipment    6a IT Equipment   

 

Group    FAS
System #    Equipment
Tag #    FAS
Tag #    Acq Date   

Vendor

  

Description

  

Location

   Serial Number 2a    1,454    R-3300    00536    1/1/2003    B. Braun Biotech
   2000L Fermenter-R3300    PP RM 337    1659-2000A 2a    N/A    R-500         
300L, jacketed, agitated    Reactor    302    n/a 2a    1753    SI-0004    00964
      New Brunswick    Fisher-(2) shakers model C-25KC incubat    Lab 5    lab1-
890265684 2a    1,106    SI-0010    00304    1/17/2002    B. Braun Biotech   
Incubating Shaking Cabinets- (3 of the    COMMON AREA 413    2208012500274 2a   
1,854    SI-0011    00305    1/17/2002    B. Braun Biotech    Incubating Shaking
Cabinets- (3 of the    COMMON AREA 413    108012500283 2a    1,855    SI-0012   
00306    1/17/2002    B. Braun Biotech    Incubating Shaking Cabinets- (3 of the
   COMMON AREA 413    2a    1,022    SI-0015    00568    9/27/2001    B. Braun
Biotech    Incubating Shaking Cabinet    PP-rm 316    409012500280 2a    1,869
   SI-0018    00751    10/15/2003    B. Braun Biotech    Certomat IS benchtop
incubating shaker    Rm 361 - PP    00101/03,
00102/03 2a    1,575    SI-0019    01080    10/15/2003    B. Braun Biotech   
Certomat IS benchtop incubating shaker    PP Rm 362,    00101/03,
00102/03 2a    1,475    TK-1430    00549    1/1/2003    Allegheny Bradford   
Portable Tank-TK 1430    PP ROOM 302    8689-4-2-1 2a    1,479    TK-1510   
00554    1/1/2003    Allegheny Bradford    Portable Tank TK-1510    PP 312   
2479785 2a    1,471    TK-1515    00545    1/1/2003    Allegheny Bradford   
Portable Tank TK-1515    PP ROOM 312    2479786 2a    1,470    TK-1520    00544
   1/1/2003    Allegheny Bradford    Portable Tank-TK 1520    PP 312    2479694
2a    1,473    TK-1525    00547    1/1/2003    Allegheny Bradford    Portable
Tank-TK 1525    pp room 312    2479695 2a    1,466    TK-1550    00514   
1/1/2003    Allegheny Bradford    Portable Tank TK-1550    PP 312    8689-4-2-2
2a    1,474    TK-1555    00548    1/1/2003    Allegheny Bradford    Portable
Tank TK-1555    PP MOBILE    8689-4-2-3 2a    1,472    TK-1560    00546   
1/1/2003    Allegheny Bradford    Portable Tank TK-1560    PP 312    8689-4-3-1
2a    1,478    TK-1565    00552    1/1/2003    Allegheny Bradford    Portable
Tank-TK 1565    PP 322    8689-4-3-2 2a    1,463    TK-1600    00507    1/1/2003
   Allegheny Bradford    Portable Tank TK-1600    PP ROOM 307    2479665 2a   
1,462    TK-1700    00505    1/1/2003    Allegheny Bradford    Portable
Tank-1700, 200L Atmospheric Ve    PP 308    2479634 2a    N/A    TK-2001      
      Mixtainer    Portable    none 2a    N/A    TK-2002             Mixtainer
   Portable    none 2a    N/A    TK-202          STAINLESS FABRICATION   
HOLDING TANK    Lab 5    3822 2a    N/A    TK-203          3000L, jacketed,
agitated    Reactor    171    3822 2a    1,467    TK-2400    00522    1/1/2003
   Allegheny Bradford    Tank-TK2400    PP 320    8689-5-1-1 2a    1,468   
TK-2600    00528    1/1/2003    Allegheny Bradford    STATIONARY Tank-TK 2600   
PP RM 326    8689-5-1-2 2a    1,469    TK-3400    00537    1/1/2003    Allegheny
Bradford    Tank-TK-3400    PP RM 337    2479755 2a    N/A    TK-5004         
   Mixtainer    Portable    n/a 2a    N/A    TK-502          500L, jacketed,
agitated    Reactor    171    n/a 2a    N/A    TK-503          1000L, jacketed,
agitated    Reactor    171    n/a

 

Page 3 of 8



--------------------------------------------------------------------------------

Witmer Road Property - Included Assets    Exhibit B

 

Grouping Legend    1a General Building Infrastructure    2a Process Equipment   
3a Lab Equipment    6a IT Equipment   

 

Group    FAS
System #    Equipment
Tag #    FAS
Tag #    Acq Date   

Vendor

  

Description

  

Location

   Serial Number 2a    N/A    TK-517          600L, jacketed, agitated   
Reactor    169    n/a 2a    1,465    TK-620    00513    1/1/2003    Allegheny
Bradford    Portable Tank-TK620 Portable Vessel    PP Mobile    2479693 2a   
1,464    TK-630    00512    1/1/2003    Allegheny Bradford    Portable
Tank-TK630-Portable Vessel    PP ROOM 312    8689-4-1-1 2a    1,477    TK-631   
00551    1/1/2003    Allegheny Bradford    Portable Tank-TK-631 250L Portable
Vess    PP 312    8689-4-1-2 2a    1,476    TK-632    00550    1/1/2003   
Allegheny Bradford    Portable Tank, 250L Portable Vessel TK-    PP 312   
8689-4-1-3 2a    N/A    TK-801A          4,000 L, Jacketed w/ agitator   
Reactor    169    E32702 2a    N/A    TK-801B          4,000 L, Jacketed w/
agitator    Reactor    169    E32702 2a    2,206    X-5041    01431    6/30/2005
   Microfluidics    Low air consumption microfluidizer process    PP    0 2a   
1,423    Z-1006    00661    3/19/2003    Millipore    Pellicon Assembly    Pilot
Plant -320    SKID Z1006 2a    1,249    Z-1008    00557    6/19/2002    Cuno
Filtration Sales    Cunocheck 2 Integrity tester    PP PORTABLE    MC0057 2a   
1,345    Z-1009    00387    11/25/2002    Amersham Biosciences    6mm std
gradient bioprocess system    PP Room 171    1054701 2a    1,538    Z-1011   
00972    8/31/2003    Amersham Bioscience    Akta Pilot w/ control-see notes   
Pilot Plant - mobile    0109 3298 2a    1,541    Z-1011    00974    8/31/2003   
Amersham Bioscience    FRAC 950    Pilot Plant - rm 171    0109 3115 2a    1,542
   Z-1012    00969    8/31/2003    Amersham Biosciences    AKTA Pilot w/control
   Pilot Plant - mobile    0109 3295 2a    1,539    Z-1012    00971    8/31/2003
   Amersham Bioscience    Akta Pilot w/ control    Pilot Plant - mobile    0109
3296 2a    1,544    Z-1012    00973    8/31/2003    Amersham    Frac 950   
Pilot Plant - mobile    0109 2786 2a    1,600    Z-1018    00782    11/30/2003
   Stainless Technology    30L Atmospheric Single Wall Tank    Pilot Plant -
Mobile    6073 2a    1,570    Z-1018    01014    9/30/2003    Millipore
Corporation    Pellicon 2 SS holder assembly    Pilot Plant - Rm 167    N/A 2a
   N/A    Z-1024          20L Tk, Mini flat sheet holder &    Small TFF Skid   
171    n/a 2a    N/A    Z-1029          20L Tk, Mini flat sheet holder &    TFF
Skid (Small)    169A    n/a 2a    1,657    Z-1031    01116    2/29/2004   
Fisher    Labscale TFF System 115V    Pilot Plant - Rm 358    P4BN3896015 2a   
1,691    Z-1032    01220    4/21/2004    Amersham Biosciences Corp    Akta
Purifier 100—see sys 1895    Pilot Plant Rm 169A    01118766,
01118419 2a    1,540    Z-1039    00970    8/31/2003    Amersham Bioscience   
FRAC 950    Pilot Plant -RM 171    0109 2780 2a    1,715    Z-1039    01223   
5/31/2004    Amersham Biosciences    Akta purifier 100-see sys 1928    Pilot
Plant - Rm 171    01129910,
01129977 2a    1,744    Z-1040    01222    6/30/2004    Amersham Biosciences   
6mm Standard Gradient Bioprocess System    Pilot Plant - Rm 171    1131299 2a   
N/A    Z-1048          mini TFF holder, peristaltic    10K TFF Skid    358   
n/a 2a    479    Z-1100A    00376          B. Braun Biotech Inc.- 2 biostat C
15L    WR LAB 5a Room 135A    00257/96,
00256/96 2a    1,751    Z-1100B    00377          B. Braun Biotech Inc.- 2
biostat C 15L    WR LAB 5a Room 135A    00257/96,
00256/96 2a    953    Z-1100C    00383    5/11/2001    B. Braun Biotech   
Keofit Sample Valve, Biostat-see sys 18    WR LAB 5    01010/97,
01008/97 2a    992    Z-1100E    00289    7/18/2001    B. Braun Biotech   
Fermenter    WR LAB 5a Room 135A    04087/01

 

Page 4 of 8



--------------------------------------------------------------------------------

Witmer Road Property - Included Assets    Exhibit B

 

Grouping Legend    1a General Building Infrastructure    2a Process Equipment   
3a Lab Equipment    6a IT Equipment   

 

Group   

FAS

System #

  

Equipment

Tag #

  

FAS

Tag #

   Acq Date   

Vendor

  

Description

  

Location

  

Serial Number

2a    993    Z-1100F    00290    7/18/2001    B. Braun Biotech    Fermenter-see
notes tab-BIOSTAT C-15    Lab 5A    04088/01 2a    994    Z-1100K    00384   
7/18/2001    B. Braun Biotech    Fermenter-biostat C15    Lab 5    0414a/01 2a
   1,137    Z-119    00912    2/14/2002    Millipore Corporation    Labscale TFF
System    WR Lab 3    2a    650    Z-1200    00733       ALLEGHENY BRADFORD   
ALLEGHENY BRADFORD-150L FERME    WR LAB 5    0 2a    1,133    Z-1200A    00772
   2/28/2002    Allegheny Bradford Corp    150L ASME code Fermentor with mixer
ass    Lab 5    0 2a    649    Z-1300    00732       ALLEGHENY BRADFORD   
ALLEGHENY BRADFORD-1000L FERM    WR LAB 5    0 2a    N/A    Z-203PC/
MT03    00160          CONTROLLER    Lab 5    3241-1-1 3a    N/A    AE-1013-1   
      YSI    ANALYZER    Lab 8    #N/A 3a    912    AE-1022    00259    4/4/2001
   Fisher Scientific    Spectrophotometer    WR LAB 6 Room 135    3FGD037003 3a
   1,302    AE-1029    00986    9/25/2002    Fisher Scientific   
Thermo-spectronic genesys 20 spectropho    PP-Rm 316    neose # AE-1029 3a   
1,536    AE-1041    00648    8/31/2003    Guava Technologies    Guava PCA
System-see sys 1866    PP 362    GTI-0300372, DPDL831 3a    1,568    AE-1042   
01019    9/30/2003    Fisher Scientific    Gensys 5 spectophotometer package   
Pilot Plant - Rm 361    3V8F157005 3a    1,723    AE-1051    01231    6/16/2004
   Guava Technologies    Guava PCA System    Pilot Plant - Rm 337    GTI-0400438
3a    1,956    AE-1055    01343    8/31/2004    Cambrex Bio Science    Channel
Reader w/ incubator UV Genrc    Lab 1 QC    1919188 3a    1,696    Agilent1   
01165    4/30/2004    Agilent Technologies    Micro Vacuum Degasser    WR Lab 9
- Rm 146    JP40714634 3a    1,693    Agilent1    01167    4/30/2004    Agilent
Technologies    1100 HPLC System with Cerity Software P    WR Lab 9 - Rm 146   
3a    1,896    Agilent1    01168    4/30/2004    Agilent Technologies    1100
HPLC System with Cerity Soft Packg    WR Lab 9 - Rm 146    3a    1,897   
Agilent1    01169    4/30/2004    Agilent Technologies    1100 HPLC Sys w/
Cerity Soft Packg-see    WR Lab 9 - Rm 146    3a    1,898    Agilent1    01170
   4/30/2004    Agilent Technologies    1100 HPLC Sys w/ Cerity Soft Packg-sys
   WR Lab 9 - Rm 146    3a    1,899    Agilent1    01171    4/30/2004    Agilent
Technologies    1100 HPLC Sys w/ Cerity Soft Packg-see    WR Lab 9 - Rm 146   
3a    1,703    Agilent1    01172    4/30/2004    Agilent Technologies    GMP
Stand alone Bundle Cerity, IQ/OQ    WR Lab 9 - Rm 146    FRB40801S1 3a    1,697
   Agilent2    01166    4/30/2004    Agilent Technologies    Micro Vacuum
Degasser    Lab 9 - Rm 146    JP40714765 3a    1,694    Agilent2    01173   
4/30/2004    Agilent Technologies    1100 HPLC System with Cerity Software P   
WR Lab 9 - Rm 146    3a    1,900    Agilent2    01174    4/30/2004    Agilent
Technologies    1100 HPLC System with Cerity Soft Packg    WR Lab 9 - Rm 146   
3a    1,901    Agilent2    01175    4/30/2004    Agilent Technologies    1100
HPLC Sys w/ Cerity Soft Packg-see    WR Lab 9 - Rm 146    3a    1,903   
Agilent2    01177    4/30/2004    Agilent Technologies    1100 HPLC Sys w/
Cerity Soft Packg-sys    WR Lab 9 - Rm 146    3a    765    CF-0149    00149   
6/22/2000    Jouan    Centrifuge MR1812    WR LAB 4 Room 132    49709025 3a   
1,274    CF-1005    00709    8/13/2002    Fisher Scientific    Marathon 16km
microcentrifuge    WR LAB 6 Room 135B    207N0037 3a    N/A    CF-1006         
Benchtop    Centrifuge    337    04004 3a    1,553    CF-1007    01020   
9/18/2003    Fisher Scientific    Eppendorf Centrifuge 541R w/o Rotor 115   
Pilot Plant - Rm 316    5426-07848

 

Page 5 of 8



--------------------------------------------------------------------------------

Witmer Road Property - Included Assets    Exhibit B

 

Grouping Legend    1a General Building Infrastructure    2a Process Equipment   
3a Lab Equipment    6a IT Equipment   

 

Group   

FAS

System #

  

Equipment

Tag #

 

FAS

Tag #

   Acq Date   

Vendor

  

Description

  

Location

   Serial Number 3a    N/A    CF-1010         Benchtop    Centrifuge    361   
#N/A 3a    N/A    CF-1011         Benchtop    Centrifuge    362    #N/A 3a   
2,098    CF-1377   01377    10/31/2004    Amersham Biosciences Corp    Fraction
Collector 200    Cold Room    1130435 3a    1,643    EDAS-290   01114   
1/31/2004    Fisher    EDAS 290 EPI Win 110V, Demo Unit    WR Lab 9 ROOM 132   
EKT03201771 3a    730    EV-522   00129    4/24/2000    Pope Scientific   
Liquid pump distilbate POPE (see also F    Room 168    0 3a    526    EV-522  
00977          Pope Scientific, Inc.-addition to FAS #    PP-Rm 168    0 3a   
265    FD-0965   00965          Fisher - Freeze Dryer (Labconco)    Common Lab
Area 413    #N/A 3a    N/A    FP-100         SIM AMINCO    CELL PRESS    413   
#N/A 3a    N/A    FPLC-1         AMERSHAM    HPLC SYSTEM - FPLC    Lab 3    #N/A
3a    1,313    FPLC-2   00375    10/11/2002    Amersham Biosciences Corp    AKTA
fplc    WR Lab 3    1057859 3a    2,124    HPLC-1370   01367    11/30/2004   
Agilent Technologies    1100 Thermostatted Well-plate Sampler    Lab 7   
DE43603782 3a    2,125    HPLC-1370   01368    11/30/2004    Agilent
Technologies    1100 Thermostatted column Compartment    Lab 7    DE43642389 3a
   2,126    HPLC-1370   01369    11/30/2004    Agilent Technologies    1100
Diode-array Detector    Lab 7    DE43623550 3a    2,123    HPLC-1370   01370   
11/30/2004    Agilent Technologies    1100 Binary Pump    Lab 7    DE43616461 3a
   1,576    KF-02   01078    10/23/2003    Fisher Scientific    KFD Titrino
758/B-20    WR LAB 9    10576598 3a    729    M-01   00107    4/24/2000   
Fisher Scientific    Microscope- Zeiss- Axiostar    Lab 1    33485 3a    2,127
   MFT03
(HPLC 1370   01371    11/30/2004    Agilent Technologies    HPLC 2D ChemStation
S/W License Bundle    Lab 7    USU4390DW3 3a    1,243    MI-200   00583   
6/30/2002    Millipore Corporation    Milliflex Vacuum Filtration System    LAB
1    0 3a    1,617    MPR-01   00787    12/16/2003    Molecular Devices   
Spectramax Plus 384 microplate reader w    QC 147    MN03884 3a    N/A    N/A  
      CENTRIFUGE    FISHER    Lab 6    51200419 3a    1,671    OS-01   01150   
3/31/2004    Fisher    Osmette Osmometer    WR Lab 9    HE0309B 3a    1,625   
P-2460   01113    12/31/2003    APV North America    APV1000 Laboratory
Homogenizer    Lab 2    1-0.3785 3a    661    PO-01   00945       VWR Scientific
Products    VWR- polax 2L display polarimeter    QC 146    990223 3a    N/A   
QC01         Beckman    Beckman HPLC (Autosampler, detector,    Lab 9    252645
3a    N/A    QC05-1         Dionex    Dionex HPLC (Autosampler, detector,    Lab
9    n/a 3a    N/A    QC05-2         Dionex    Dionex HPLC (Autosampler,
detector,    Lab 9    n/a 3a    N/A    QC-15            AUTOSAMPLER    Lab 9   
042/00821 3a    855    RI-71   00818    1/18/2001    Beckman Coulter, Inc   
Shodex Refractive Index Detector-RI-71,    WR LAB 9    3a    1,276    SB-100  
00705    8/19/2002    Fisher Scientific    Sonic Dismembrator    WR LAB 6 Room
135b    FS1392 3a    897    SDWATERS   00321    3/6/2001    Dell Direct Sales   
Dell 866 mhz       F9D1D01

 

Page 6 of 8



--------------------------------------------------------------------------------

Witmer Road Property - Included Assets    Exhibit B

 

Grouping Legend    1a General Building Infrastructure    2a Process Equipment   
3a Lab Equipment    6a IT Equipment   

 

Group   

FAS

System #

  

Equipment

Tag #

  

FAS

Tag #

   Acq Date   

Vendor

  

Description

  

Location

  

Serial Number

3a    1,615    SP-0495    00495    12/31/2003    Digilab    U2810 UV/Vis
Spectrophotometer    Lab 5    5860016 3a    1,712    SP-1199    01199   
5/27/2004    Amersham Biosciences    Ultrospec 4300 Pro, plum    WR Lab 3   
80-2112-45 3a    28    SS02    00994          Beckman Centrifuge & Rotors (2)   
WR Lab 3    #N/A 3a    N/A    TOC-01    00224       TOC    Sievers    Lab 9   
01022453/AS928 3a    685    UV-101    00902    1/31/2000    Shimadzu Scientific
Instr    UV-Vis Detector Spectro    Lab 6    200505 3a    N/A    V-512A         
w/ distillation columns    Rotovap    168    US 53400689 3a    N/A    V-513A   
      w/ distillation columns    Rotovap    168    US 53400689 3a    895      
00223    3/15/2001    Sievers Instruments Inc    Portable TOC Package Sievers
Model 800-    WR LAB 9 Room 146    TOC0102-2453 3a    1,826       00225   
3/15/2001    Sievers Instruments Inc    Portable TOC Package Sievers Model 800-
   LAB 9 Room 146    TOC0102-2453 3a    N/A             FISHER    MICROSCOPE   
Lab 5A    #N/A 3a    N/A             WATERS    PHOTO DIODE ARRAY DETECTOR    Lab
8    #N/A 6a    841    MT02    00985    11/17/2000    Dell Direct Sales    Dell
866Mhz GX110 mini tower    Lab 5a    61SF401 6a    714       00021    3/9/2000
   Copy-Quik    Ricoh Copier    Receptionist Area    57925 6a    803       00024
   8/24/2000    Copi-Quik    Digital Copier & Digital Feeder-Ricoh    Copy Room
   59360 6a    775       00096    6/30/2000    Universal Access    Compaq Server
Rack    Server Room 190    0 6a    1,808       00160    9/22/2000    Dell Direct
Sales    Dell 733 Mhz-see sys 819    Room 135    GVZL101 6a    829       00174
   10/6/2000    Affiliated Business Solut    Fax Machine 3170    Reception Area
   UYP18793 6a    946       00209    4/13/2001    Dell Direct Sales    Dell 866
mhz    IT    5CX7H01 6a    955       00244    5/17/2001    Hello Direct   
Polycom Viewstation-see Notes tab    Conf Room B    0 6a    1,064       00308   
11/28/2001    Dell Marketing LP    Pentium III-see sys 1851    WR LAB 4 ROOM 132
   3CC2011 6a    1,251       00373       Parente Tech    Avaya Prologix Phone
System-201 Witmer       6a    1,290       00389    8/1/2002    Vistacom   
Soundstation for lunchroom    phonecloset-blackrac    0 6a    1,405       00395
   2/14/2003    CDW Computer Services    SCADA Rack Accessories    Server Room
   0 6a    848       00428    12/31/2000    Software House Inter    Server for
Neose West    WR    D045DKH1K161 6a    1,452       00566    1/1/2003   
Techniserv    SCADA/BOP System    WR SERVER    0 6a    1,275       00590   
8/19/2002    CDW    CPQ EVO N800V 8/1.6 20GB Office XPP    P. Toland Trailer   
5Y27KSQZW00J 6a    1,546       00626    8/31/2003    ePlus Technologies    Cisco
Catalyst 3550 24 10/100 inline po    Server Room    CAT0713Y0S3 6a    1,127   
   00738    1/31/2002    Virtus Partners, LLC    HP Autoloader    WR Server Room
   0 6a    1,339       00918    10/30/2002    TrueTime, Inc    Synchronized
network time server    server room    6a    625       00943       META CHEM
TECHNOLOGIES    Canon Fax (admin area)    UYG34350    0

 

Page 7 of 8



--------------------------------------------------------------------------------

Witmer Road Property - Included Assets    Exhibit B

 

Grouping Legend    1a General Building Infrastructure    2a Process Equipment   
3a Lab Equipment    6a IT Equipment   

 

Group   

FAS

System #

  

Equipment

Tag #

  

FAS

Tag #

   Acq Date   

Vendor

  

Description

  

Location

   Serial Number 6a    1,648       01115    1/31/2004    Suppression Systems Inc
   Fike SHP/Clean Agent Fire Suppression S    Server Room    0400885 - tank 6a
   1,273       1273NT    8/30/2002    B. Braun Biotech    PCI Bus Board       0
6a    1,277       1277NT    8/30/2002    Rumsey Electric    RSLogix500
Programming Software    SCDA laptop    0 6a    1,295       1295NT    9/18/2002
   Rumsey Electric    SCADA Software    software    0 6a    1,344       1344NT
   11/11/2002    Ionics Instruments    Analog motherboard for model #400 TOC a
   Computer Board    0 6a    1,379       1379NT    12/31/2002    The MNM Group,
Inc    Install Additional Cable trays, panels in new used in Room 190       0 6a
   1,588       1588NT    10/7/2003    ePlus Technology    Wireless Installation
      0 6a    1,641       1641NT    12/31/2003    CDW    APC Rack -mount LCD
Monitor/Keyboard Drawr-Citrix-see #1605,16       0 6a    776       776NT   
6/30/2000    Associated Building    Projection Screen in Lunch Room       #N/A
6a                   One 4-port KVM switch    Room #190    6a                  
One 16-port KVM switch (SCADA Rack)    Room #190    6a                   One APC
UPS 3000    Room #190    6a                   One APC Netshelter Wall Mounted
Rack    Room #190    6a                   One Cisco 3500-48 port switch (SCADA
net    Room #190    FAB0549Q28Q 6a                   One Nextel BDA (actually
owned by Nextel    Room #190    6a                   Five Cisco Aironet 802.11 B
access points    Distributed throughout    6a                   Three
AIR-ANT2012 and Two AIR-ANT59    Distributed throughout    6a                  
Two infrastructure racks and patch panels (c    Room #190    6a               
   One HP OfficeJet G95 (Fax/Scanner/Color Printer/Copier)       SG19E13TJ 6a   
               One HP 2200D Black & White Laser Printer (includes a network
card-       JPGG72421 6a                   One HP 2200D Black & White Printer
(local printer)       CNDRC55654 6a    1,144          2/11/2002    Rodata   
Visual Concert-see notes tab-goes with FAS    Conf Rm B    0

 

Page 8 of 8



--------------------------------------------------------------------------------

Rules and Regulations    Street Address/Tenant - Page 1

 

EXHIBIT C TO LEASE

THIS WORK LETTER (this “Work Letter”) is incorporated into that certain Lease
(the “Lease”) dated as of September 1, 2006 by and between ARE-PA REGION NO. 6,
LLC, a Delaware limited liability company (“Landlord”), and AUXILIUM
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”). Any initially
capitalized terms used but not defined herein shall have the meanings given them
in the Lease.

1. General Requirements.

(a) Tenant’s Authorized Representative. Tenant designates Michael Cowan
(“Tenant’s Representative”) as the only person authorized to act for Tenant
pursuant to this Work Letter. Landlord shall not be obligated to respond to or
act upon any request, approval, inquiry or other communication (“Communication”)
from or on behalf of Tenant in connection with this Work Letter unless such
Communication is in writing from Tenant’s Representative. Tenant may change
either Tenant’s Representative at any time upon not less than 5 business days
advance written notice to Landlord.

(b) Landlord’s Authorized Representative. Landlord designates Lawrence J.
Diamond and Vincent R. Ciruzzi (either such individual acting alone, “Landlord’s
Representative”) as the only persons authorized to act for Landlord pursuant to
this Work Letter. Tenant shall not be obligated to respond to or act upon any
request, approval, inquiry or other Communication from or on behalf of Landlord
in connection with this Work Letter unless such Communication is in writing from
Landlord’s Representative. Landlord may change either Landlord’s Representative
at any time upon not less than 5 business days advance written notice to Tenant.

(c) Architects, Consultants and Contractors. Landlord and Tenant hereby
acknowledge and agree that the architect (the “TI Architect”) for the Tenant
Improvements (as defined in Section 2(a) below), the general contractor and any
subcontractors for the Tenant Improvements shall be selected by Tenant, subject
to Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Landlord shall be named a third party beneficiary of any
contract entered into by Tenant with the TI Architect, any consultant, any
contractor or any subcontractor, and of any warranty made by any contractor or
any subcontractor.

2. Tenant Improvements.

(a) Tenant Improvements Defined. As used herein, “Tenant Improvements” shall
mean all improvements to the Premises desired by Tenant of a fixed and permanent
nature. Other than funding the TI Allowance (as defined below) as provided
herein, Landlord shall not have any obligation whatsoever with respect to the
finishing of the Premises for Tenant’s use and occupancy.

(b) Tenant’s Space Plans. Before performing any Tenant Improvements, Tenant
shall deliver to Landlord schematic drawings and outline specifications (the “TI
Design Drawings”) detailing Tenant’s requirements for the Tenant Improvements.
Not more than 5 business days thereafter, Landlord shall deliver to Tenant the
written objections, questions or comments of Landlord and the TI Architect with
regard to the TI Design Drawings. Tenant shall cause the TI Design Drawings to
be revised to address such written comments and shall resubmit said drawings to
Landlord for approval within 7 business days thereafter. Such process shall
continue until Landlord has approved the TI Design Drawings.

(c) Working Drawings. Not later than 20 business days following the approval of
the TI Design Drawings by Landlord, Tenant shall cause the TI Architect to
prepare and deliver to Landlord for review and comment construction plans,
specifications and drawings for the Tenant Improvements (“TI Construction
Drawings”), which TI Construction Drawings shall be prepared substantially in
accordance with the TI Design Drawings. Tenant shall be solely responsible for
ensuring that the TI Construction Drawings reflect Tenant’s requirements for the
Tenant Improvements. Landlord shall deliver its written comments on the TI
Construction Drawings to Tenant not later than 5 business days after Landlord’s
receipt of the same; provided, however, that Landlord may not disapprove any
matter that is consistent



--------------------------------------------------------------------------------

Rules and Regulations    Street Address/Tenant - Page 2

 

with the TI Design Drawings. Tenant and the TI Architect shall consider all such
comments in good faith and shall, within 20 business days after receipt, notify
Landlord how Tenant proposes to respond to such comments. Any disputes in
connection with such comments shall be resolved in accordance with Section 2(d)
hereof. Provided that the design reflected in the TI Construction Drawings is
consistent with the TI Design Drawings, Landlord shall approve the TI
Construction Drawings submitted by Tenant. Once approved by Landlord, subject to
the provisions of Section 4 below, Tenant shall not materially modify the TI
Construction Drawings except as may be reasonably required in connection with
the issuance of the TI Permit (as defined in Section 3(a) below).

(d) Approval and Completion. If any dispute regarding the design of the Tenant
Improvements is not settled within 10 business days after notice of such dispute
is delivered by one party to the other, Tenant may make the final decision
regarding the design of the Tenant Improvements, provided (i) Tenant acts
reasonably and such final decision is either consistent with or a compromise
between Landlord’s and Tenant’s positions with respect to such dispute,
(ii) that all costs and expenses resulting from any such decision by Tenant
shall be payable out of the TI Allowance (as defined in Section 4(b) below), and
(iii) Tenant’s decision will not affect the base Building, structural components
of the Building or any Building Systems (in which case Landlord shall make the
final decision). Any changes to the TI Construction Drawings following
Landlord’s and Tenant’s approval of same requested by Tenant shall be processed
as provided in Section 4 hereof.

3. Performance of the Tenant Improvements.

(a) Commencement and Permitting of the Tenant Improvements. Tenant shall
commence construction of the Tenant Improvements upon obtaining and delivering
to Landlord a building permit (the “TI Permit”) authorizing the construction of
the Tenant Improvements consistent with the TI Construction Drawings approved by
Landlord. The cost of obtaining the TI Permit shall be payable from the TI
Allowance. Landlord shall assist Tenant in obtaining the TI Permit. Prior to the
commencement of the Tenant Improvements, Tenant shall deliver to Landlord a copy
of any contract with Tenant’s contractors (including the TI Architect), and
certificates of insurance from any contractor performing any part of the Tenant
Improvement evidencing industry standard commercial general liability,
automotive liability, “builder’s risk”, and workers’ compensation insurance.
Tenant shall cause the general contractor to provide a certificate of insurance
naming Landlord, Alexandria Real Estate Equities, Inc., and Landlord’s lender
(if any) as additional insureds for the general contractor’s liability coverages
required above.

(b) Selection of Materials, Etc. Where more than one type of material or
structure is indicated on the TI Construction Drawings approved by Tenant and
Landlord, the option will be within Tenant’s reasonable discretion if the matter
concerns the Tenant Improvements, and within Landlord’s sole and absolute
discretion if the matter concerns the structural components of the Building or
any Building System.

(c) Tenant Liability. Tenant shall be responsible for correcting any
deficiencies or defects in the Tenant Improvements.

(d) Substantial Completion. Tenant shall substantially complete or cause to be
substantially completed the Tenant Improvements in a good and workmanlike
manner, in accordance with the TI Permit subject, in each case, to Minor
Variations and normal “punch list” items of a non-material nature which do not
interfere with the use of the Premises (“Substantial Completion” or
“Substantially Complete”). Upon Substantial Completion of the Tenant
Improvements, Tenant shall require the TI Architect and the general contractor
to execute and deliver, for the benefit of Tenant and Landlord, a Certificate of
Substantial Completion in the form of the American Institute of Architects
(“AIA”) document G704. For purposes of this Work Letter, “Minor Variations”
shall mean any modifications reasonably required: (i) to comply with all
applicable Legal Requirements and/or to obtain or to comply with any required
permit (including the TI Permit); (ii) to comport with good design, engineering,
and construction practices which are not material; or (iii) to make reasonable
adjustments for field deviations or conditions encountered during the
construction of the Tenant Improvements.



--------------------------------------------------------------------------------

Rules and Regulations    Street Address/Tenant - Page 3

 

(e) Changes. Any changes requested by Tenant to the Tenant Improvements after
the delivery and approval by Landlord of the TI Design Drawings, shall be
requested and instituted in accordance with the provisions of this Section 4 and
shall be subject to the written approval of Landlord, which approval shall not
be unreasonably withheld, conditioned or delayed.

(f) Tenant’s Right to Request Changes. If Tenant shall request changes
(“Changes”), Tenant shall request such Changes by notifying Landlord in writing
in substantially the same form as the AIA standard change order form or other
form reasonably acceptable to Landlord (a “Change Request”), which Change
Request shall detail the nature and extent of any such Change. Such Change
Request must be signed by Tenant’s Representative. Landlord shall review and
approve or disapprove such Change Request within 7 business days thereafter,
provided that Landlord’s approval shall not be unreasonably withheld,
conditioned or delayed.

(g) Implementation of Changes. If Landlord approves such Change and Tenant
deposits with Landlord any Excess TI Costs (as defined in Section 4(d) below)
required in connection with such Change, Tenant may cause the approved Change to
be instituted. If any TI Permit modification or change is required as a result
of such Change, Tenant shall promptly provide Landlord with a copy of such TI
Permit modification or change.

4. Costs.

(a) Budget For Tenant Improvements. Before the commencement of construction of
the Tenant Improvements, Tenant shall obtain a detailed breakdown, by trade, of
the costs incurred or that will be incurred, in connection with the design and
construction of the Tenant Improvements (the “Budget”), and deliver a copy of
the Budget to Landlord for Landlord’s approval, which approval shall not be
unreasonably withheld or delayed. The Budget shall be based upon the TI
Construction Drawings approved by Landlord and shall include a payment to
Landlord of administrative rent (“Administrative Rent”) in an amount equal to 2%
of the total cost of the Tenant Improvements for monitoring and inspecting the
construction of the Tenant Improvements, which sum shall be payable from the TI
Allowance. Such Administrative Rent shall include, without limitation, all
out-of-pocket costs, expenses and fees incurred by or on behalf of Landlord
arising from, out of, or in connection with, such monitoring of the construction
of the Tenant Improvements, and shall be payable out of the TI Allowance. If the
Budget is greater than the TI Allowance, Tenant shall deposit with Landlord the
difference, in cash, prior to the commencement of construction of the Tenant
Improvements, for disbursement by Landlord as described in Section 4(d).

(b) TI Allowance. Landlord shall provide to Tenant the following tenant
improvement allowances (collectively, the “TI Allowance”):

1. an “Initial Tenant Improvement Allowance” in the maximum amount of $50 per
rentable square foot in the Premises, or $2,500,000 in the aggregate, which
shall, to the extent used, result in adjustments to the Base Rent as set forth
in the Lease. The Initial Tenant Improvement Allowance shall be amortized over
the Term at an interest rate of 10% per annum; and

2. an “Additional Tenant Improvement Allowance” in the maximum amount of $25 per
rentable square foot in the Premises, or $1,250,000 in the aggregate, which
shall, to the extent used, result in adjustments to the Base Rent as set forth
in the Lease. The Additional Tenant Improvement Allowance shall be amortized
over the Term at an interest rate of 10.5% per annum.

Tenant shall have the right to prepay without penalty the unamortized portion of
the TI Allowance after the end of the initial 36 month period of the Term.
Tenant shall provide Landlord at least 180 days’ prior written notice of
Tenant’s desire and intent to so prepay the unamortized portion of the TI
Allowance.

Before commencing the Tenant Improvements, Tenant shall notify Landlord how much
Additional Tenant Improvement Allowance Tenant has elected to receive from
Landlord. Such election shall be final and



--------------------------------------------------------------------------------

Rules and Regulations    Street Address/Tenant - Page 4

 

binding on Tenant, and may not thereafter be modified without Landlord’s
consent, which may be granted or withheld in Landlord’s sole and absolute
subjective discretion. The TI Allowance shall be disbursed in accordance with
this Work Letter.

Tenant shall have no right to the use or benefit (including any reduction to
Base Rent) of any portion of the TI Allowance not required for the construction
of (i) the Tenant Improvements described in the TI Construction Drawings
approved pursuant to Section 2(d) or (ii) any Changes pursuant to Section 3.
Tenant shall have no right to any portion of the TI Allowance that is not
disbursed before the last day of the month that is 24 months after the
Commencement Date.

(c) Costs Includable in TI Allowance. The TI Allowance shall be used solely for
the payment of design, permits and construction costs in connection with the
construction of the Tenant Improvements, including, without limitation, the cost
of electrical power and other utilities used in connection with the construction
of the Tenant Improvements, Tenant’s voice or data cabling, the cost of
preparing the TI Design Drawings and the TI Construction Drawings, validation
and qualification costs (however, not more than an amount equal to 20% of the TI
Allowance shall be used to pay any such validation and qualification costs), all
costs set forth in the Budget, including Landlord’s Administrative Rent, and the
cost of Changes (collectively, “TI Costs”). Notwithstanding anything to the
contrary contained herein, the TI Allowance shall not be used to purchase any
furniture, personal property or other non-Building System materials or
equipment, including, but not be limited to, non-ducted biological safety
cabinets and other scientific equipment not incorporated into the Tenant
Improvements.

(d) Excess TI Costs. Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the TI
Allowance. If at any time and from time-to-time, the remaining TI Costs under
the Budget exceed the remaining unexpended TI Allowance, Tenant shall deposit
with Landlord, as a condition precedent to Landlord’s obligation to complete the
Tenant Improvements, 100% of the then current TI Cost in excess of the remaining
TI Allowance (“Excess TI Costs”). If Tenant fails to deposit, or is late in
depositing any Excess TI Costs with Landlord, Landlord shall have all of the
rights and remedies set forth in the Lease for nonpayment of Rent (including,
but not limited to, the right to interest at the Default Rate and the right to
assess a late charge). For purposes of any litigation instituted with regard to
such amounts, those amounts will be deemed Rent under the Lease. The TI
Allowance and Excess TI Costs is herein referred to as the “TI Fund.” Funds
deposited by Tenant shall be the first thereafter disbursed to pay TI Costs.
Notwithstanding anything to the contrary set forth in this Section 4(d), Tenant
shall be fully and solely liable for TI Costs and the cost of Minor Variations
in excess of the TI Fund. If upon Substantial Completion of the Tenant
Improvements and the payment of all sums due in connection therewith there
remains any undisbursed portion of the TI Fund, Tenant shall be entitled to such
undisbursed TI Fund solely to the extent of any Excess TI Costs deposit Tenant
has actually made with Landlord.

(e) Payment for TI Costs. During the course of design and construction of the
Tenant Improvements, Landlord shall pay TI Costs once a month against a draw
request in Landlord’s standard form, containing such certifications, lien
waivers (including a conditional lien release for each progress payment and
unconditional lien releases for the prior month’s progress payments), inspection
reports and other matters as Landlord customarily obtains, to the extent of
Landlord’s approval thereof for payment, no later than 30 days following receipt
of such draw request. Upon completion of the Tenant Improvements (and prior to
any final disbursement of the TI Fund), Tenant shall deliver to Landlord: (i) a
list setting forth the names of all contractors and first tier subcontractors
who did the work and final, unconditional lien waivers from all such contractors
and first tier subcontractors; (ii) as-built plans (one copy in print format and
two copies in electronic CAD format) for such Tenant Improvements; (iii) a
certification of substantial completion in Form AIA G704, (iv) a certificate of
occupancy for the Premises; and (v) copies of all operation and maintenance
manuals and warranties affecting the Premises.



--------------------------------------------------------------------------------

Rules and Regulations    Street Address/Tenant - Page 5

 

5. Miscellaneous.

(a) Consents. Whenever consent or approval of either party is required under
this Work Letter, that party shall not unreasonably withhold, condition or delay
such consent or approval, except as may be expressly set forth herein to the
contrary.

(b) Modification. No modification, waiver or amendment of this Work Letter or of
any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.



--------------------------------------------------------------------------------

Rules and Regulations    Street Address/Tenant - Page 1

 

EXHIBIT D TO LEASE

ACKNOWLEDGMENT OF COMMENCEMENT DATE

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made as of this              day of
                    , 2006, between ARE-PA REGION NO. 6, LLC, a Delaware limited
liability company (“Landlord”), and AUXILIUM PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of the Lease dated as
of September 1, 2006 (the “Lease”), by and between Landlord and Tenant. Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is
                    , 2006, the “Rent Commencement Date is                     ,
                    , and the expiration date of the Base Term of the Lease
shall be midnight on                     ,                     .

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

 

TENANT: AUXILIUM PHARMACEUTICALS, INC.,
a Delaware corporation, By:      Its:   LANDLORD: ARE-PA REGION NO. 6, LLC,
a Delaware limited liability company By:   ALEXANDRIA REAL ESTATE EQUITIES,
L.P.,
a Delaware limited partnership,
managing member   By:  

ARE-QRS CORP.,

a Maryland corporation,

general partner

    By:                                      
                                          ,    
a                                                                               
       



--------------------------------------------------------------------------------

Rules and Regulations    Street Address/Tenant - Page 1

 

EXHIBIT E TO LEASE

Rules and Regulations

1. The sidewalk, entries, and driveways of the Project shall not be obstructed
by Tenant, or any Tenant Party, or used by them for any purpose other than
ingress and egress to and from the Premises.

2. Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project.

3. Except for animals assisting the disabled, no animals shall be allowed in the
offices, halls, or corridors in the Project.

4. Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.

5. Parking any type of recreational vehicles is specifically prohibited on or
about the Project. Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time. In the
event that a vehicle is disabled, it shall be removed within 48 hours. There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle. All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings. All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.

6. Tenant shall maintain the Premises free from rodents, insects and other
pests.

7. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.

8. Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.

9. Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

10. Tenant shall not permit the dumping of waste or refuse or permit any
Hazardous Materials to be placed in any drainage system or sanitary system in or
about the Premises.

11. All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

12. No auction, public or private, will be permitted on the Premises or the
Project.

13. No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

14. The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease. No gaming devices shall be operated in the Premises.



--------------------------------------------------------------------------------

Rules and Regulations    Street Address/Tenant - Page 2

 

15. Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, taking into account the
capacity of the electrical wiring in the Project and the Premises and the needs
of other tenants, and shall not use more than such safe capacity. Landlord’s
consent to the installation of electric equipment shall not relieve Tenant from
the obligation not to use more electricity than such safe capacity.

16. Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

17. Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.



--------------------------------------------------------------------------------

EXHIBIT F TO LEASE

TENANT’S PERSONAL PROPERTY

None except as set forth below:



--------------------------------------------------------------------------------

EXHIBIT G TO LEASE

BUILDING INFRASTRUCTURE



--------------------------------------------------------------------------------

EXHIBIT H TO LEASE

CONSENT TO PROPERTY ACCESS AGREEMENTS